Exhibit 10.1

 

 

 

Published CUSIP Number: 37943VAJ2

CREDIT AGREEMENT

Dated as of December 7, 2010

among

GLOBAL PAYMENTS INC.,

The Other Borrowers Party Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

SUNTRUST ROBINSON HUMPHREY, INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Managers

SUNTRUST BANK

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

BBVA COMPASS

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           

Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

    

Defined Terms

   1

1.02

    

Other Interpretive Provisions

   24

1.03

    

Accounting Terms

   25

1.04

    

Rounding

   26

1.05

    

Exchange Rates; Currency Equivalents

   26

1.06

    

Additional Alternative Currencies

   26

1.07

    

Change of Currency

   27

1.08

    

Times of Day

   27

1.09

    

Letter of Credit Amounts

   28

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

   28

2.01

    

Revolving Loans

   28

2.02

    

Borrowings, Conversions and Continuations

   28

2.03

    

Letters of Credit

   31

2.04

    

Swing Line Loans

   40

2.05

    

Prepayments

   42

2.06

    

Repayment of Loans

   44

2.07

    

Termination or Reduction of Aggregate Revolving Commitments

   44

2.08

    

Interest

   45

2.09

    

Fees

   46

2.10

    

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

   46

2.11

    

Evidence of Debt

   47

2.12

    

Payments Generally; Administrative Agent’s Clawback

   48

2.13

    

Sharing of Payments by Lenders

   49

2.14

    

Cash Collateral

   50

2.15

    

Defaulting Lenders

   51

2.16

    

Designated Borrowers

   53

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

   54

3.01

    

Taxes

   54

3.02

    

Illegality

   58

3.03

    

Inability to Determine Rates

   59

3.04

    

Increased Costs

   60

3.05

    

Compensation for Losses

   61

3.06

    

Mitigation Obligations; Replacement of Lenders

   62

3.07

    

Survival

   62

ARTICLE IV CONDITIONS PRECEDENT

   63

4.01

    

Conditions to Effectiveness and Initial Credit Extension

   63

4.02

    

Conditions to all Credit Extensions

   64

ARTICLE V REPRESENTATIONS AND WARRANTIES

   65

5.01

    

Organization; Powers

   65

5.02

    

Authorization; Enforceability

   65

5.03

    

Governmental Approvals; No Conflicts

   66

5.04

    

Financial Condition; No Material Adverse Change

   66

5.05

    

Properties

   66

5.06

    

Litigation and Environmental Matters

   66

5.07

    

Compliance with Laws and Agreements

   67

 

i



--------------------------------------------------------------------------------

5.08

    

Investment Company Status

   67

5.09

    

Taxes

   67

5.10

    

ERISA

   67

5.11

    

Subsidiaries

   67

5.12

    

Margin Securities

   67

5.13

    

Disclosure

   68

5.14

    

Taxpayer Identification Number; Other Identifying Information

   68

ARTICLE VI AFFIRMATIVE COVENANTS

   68

6.01

    

Financial Statements and Other Information

   68

6.02

    

Notices of Material Events

   70

6.03

    

Maintenance of Existence

   70

6.04

    

Payment of Obligations

   71

6.05

    

Maintenance of Properties; Insurance

   71

6.06

    

Books and Records; Inspection Rights

   71

6.07

    

Compliance with Laws

   71

6.08

    

Use of Proceeds

   71

6.09

    

Additional Guarantors

   71

ARTICLE VII NEGATIVE COVENANTS

   72

7.01

    

Subsidiary Indebtedness

   72

7.02

    

Liens

   73

7.03

    

Consolidations, Mergers and Sales of Assets

   74

7.04

    

Lines of Business

   75

7.05

    

Transactions with Affiliates

   75

7.06

    

Restrictive Agreements

   75

7.07

    

Accounting Changes

   76

7.08

    

Leverage Ratio

   76

7.09

    

Fixed Charge Coverage Ratio

   76

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

   76

8.01

    

Events of Default

   76

8.02

    

Application of Funds

   78

ARTICLE IX ADMINISTRATIVE AGENT

   79

9.01

    

Appointment and Authority

   79

9.02

    

Rights as a Lender

   79

9.03

    

Exculpatory Provisions

   80

9.04

    

Reliance by Administrative Agent

   80

9.05

    

Delegation of Duties

   81

9.06

    

Resignation of Administrative Agent

   81

9.07

    

Non-Reliance on Administrative Agent and Other Lenders

   82

9.08

    

No Other Duties, Etc.

   82

9.09

    

Administrative Agent May File Proofs of Claim

   82

9.10

    

Guaranty Matters

   83

ARTICLE X MISCELLANEOUS

   83

10.01

    

Amendments, Etc.

   83

10.02

    

Notices; Effectiveness; Electronic Communication

   84

10.03

    

No Waiver; Cumulative Remedies; Enforcement

   86

10.04

    

Expenses; Indemnity; Damage Waiver

   87

10.05

    

Payments Set Aside

   88

10.06

    

Successors and Assigns

   89

 

ii



--------------------------------------------------------------------------------

10.07

    

Treatment of Certain Information; Confidentiality

   93

10.08

    

Right of Setoff

   94

10.09

    

Interest Rate Limitation

   94

10.10

    

Counterparts; Integration; Effectiveness

   94

10.11

    

Survival of Representations and Warranties

   95

10.12

    

Severability

   95

10.13

    

Replacement of Lenders

   95

10.14

    

Governing Law; Jurisdiction; Etc.

   96

10.15

    

Waiver of Jury Trial

   97

10.16

    

No Advisory or Fiduciary Responsibility

   97

10.17

    

Electronic Execution of Assignments and Certain Other Documents

   98

10.18

    

USA PATRIOT Act

   98

10.19

    

Judgment Currency

   98

SIGNATURES

   S-1

 

iii



--------------------------------------------------------------------------------

SCHEDULES   

1.01

    

Mandatory Cost Formula

  

2.01

    

Revolving Commitments and Applicable Percentages

  

5.11

    

Subsidiaries

  

7.01

    

Existing Indebtedness

  

7.02

    

Existing Liens

  

7.08

    

Existing Restrictions

  

11.02

    

Administrative Agent’s Office; Certain Addresses for Notices

   EXHIBITS   

Form of

  

A-1

    

Loan Notice

  

A-2

    

Swing Line Loan Notice

  

B-1

    

Revolving A Note (Domestic)

  

B-2

    

Revolving A Note (Foreign)

  

B-3

    

Revolving B Note (Domestic)

  

B-4

    

Revolving B Note (Foreign)

  

B-5

    

Swing Line Note

  

C

    

Compliance Certificate

  

D

    

Assignment and Assumption

  

E

    

Subsidiary Guaranty

  

F

    

Borrower Request and Assumption Agreement

  

G

    

Borrower Notice

  

H

    

Company Guaranty

  

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 7, 2010,
among GLOBAL PAYMENTS INC., a Georgia corporation (the “Company”), the other
Borrowers from time to time party hereto, each Lender (defined below) from time
to time party hereto, and BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.

The Company has requested that the Lenders provide a revolving credit facility
in Dollars (defined below) and in Alternative Currencies (defined below), and
the Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Entity” means the assets, in the case of an acquisition of assets, or
Equity Interests (or, if the context requires, the Person that is the issuer of
such Equity Interests), in the case of an acquisition of Equity Interests,
acquired by the Company or any of its Subsidiaries pursuant to an Acquisition.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Person
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation, partnership, limited liability company or division or other
business unit or segment thereof, whether through purchase of assets, merger or
otherwise, or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Aggregate Revolving A Commitments” means the aggregate Revolving A Commitments
of all the Revolving A Lenders. The aggregate principal amount of the Aggregate
Revolving A Commitments in effect on the Closing Date is TWO HUNDRED MILLION
DOLLARS ($200,000,000).

“Aggregate Revolving B Commitments” means the aggregate Revolving B Commitments
of all the Revolving B Lenders. The aggregate principal amount of the Aggregate
Revolving B Commitments in effect on the Closing Date is FOUR HUNDRED MILLION
DOLLARS ($400,000,000).

“Aggregate Revolving Commitments” means the Aggregate Revolving A Commitments
and/or the Aggregate Revolving B Commitments, as applicable.

“Agreement” means this Credit Agreement.

“Alternative Currency” means, (a) with respect to Revolving A Loans, each of
Euro, Sterling, Canadian Dollars, Hong Kong Dollars and each other currency
(other than Dollars) that is approved in accordance with Section 1.06, (b) with
respect to Revolving B Loans, each of Euro, Sterling, Canadian Dollars and each
other currency (other than Dollars) that is approved in accordance with
Section 1.06 and (c) with respect to Letters of Credit, each of Euro, Sterling,
Canadian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Percentage” means, with respect to any Lender at any time, (a) with
respect to such Revolving A Lender’s Revolving A Commitment, the percentage of
the Aggregate Revolving A Commitments represented by such Revolving A Lender’s
Revolving A Commitment at such time, subject to adjustment as provided in
Section 2.15; provided that if the commitment of each Revolving A Lender to make
Revolving A Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions under the Revolving A Tranche have been terminated pursuant to
Section 8.02 or if the Aggregate Revolving A Commitments have expired, then the
Applicable Percentage of each Revolving A Lender shall be determined based on
the Applicable Percentage of such Revolving A Lender most recently in effect,
giving effect to any subsequent assignments and (b) with respect to such
Revolving B Lender’s Revolving B Commitment, the percentage of the Aggregate
Revolving B Commitments represented by such Revolving B Lender’s Revolving B
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Revolving B Lender to make Revolving B
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions under
the Revolving B Tranche have been terminated pursuant to Section 8.02 or if the
Aggregate Revolving B Commitments have expired, then the Applicable Percentage
of each Revolving B Lender shall be determined based on the Applicable
Percentage of such Revolving B Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.01(c):

 

2



--------------------------------------------------------------------------------

 

Pricing

Level

  

Leverage Ratio

   Eurocurrency
Rate Loans and  Letter
of Credit Fees     Base
Rate Loans     Commitment
Fee  

1

   < 0.50 to 1.00      1.375 %      0.375 %      0.175 % 

2

  

³ 0.50 to 1.00,

and < 1.00 to 1.00

     1.500 %      0.500 %      0.200 % 

3

  

³ 1.00 to 1.00,

and < 1.50 to 1.00

     1.750 %      0.750 %      0.225 % 

4

  

³ 1.50 to 1.00,

and < 2.00 to 1.00

     2.000 %      1.000 %      0.275 % 

5

  

³ 2.00 to 1.00,

and < 2.50 to 1.00

     2.250 %      1.250 %      0.325 % 

6

   ³ 2.50 to 1.00      2.500 %      1.500 %      0.400 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 6 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered. Subject to the proviso in the immediately preceding sentence, the
Applicable Rate in effect from the Closing Date through the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c) for the fiscal quarter of the Company ending November 30, 2010
shall be determined based upon Pricing Level 3. Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period (other than the period addressed in the immediately proceeding
sentence) shall be subject to the provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its activities and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, SunTrust
Robinson Humphrey, Inc. and Wells Fargo Securities, LLC and in their capacity as
joint lead arrangers and joint book managers.

“Asset Sale” means the sale (including any transaction that has the economic
effect of a sale), transfer or other disposition (by way of merger or otherwise,
including sales in connection with a sale and leaseback transaction, or as a
result of any condemnation or casualty in respect of property) by the Company or
any Subsidiary to any Person other than a Credit Party, of (a) any Equity
Interests of any Subsidiary, or (b) any other assets of the Company or any
Subsidiary (other than inventory licenses and sublicenses granted in the
ordinary course of business, obsolete or worn out assets, scrap, cash

 

3



--------------------------------------------------------------------------------

equivalents, and marketable securities, in each case disposed of in the ordinary
course of business), except sales, transfers or other dispositions of any assets
in one transaction or a series of related transactions having a value not in
excess of $10,000,000.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended May 31, 2010, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means, (a) with respect to the Revolving A Commitments,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date, (ii) the date of termination of the Aggregate Revolving A
Commitments in their entirety pursuant to Section 2.07, and (iii) the date of
termination of the commitment of each Revolving A Lender to make Revolving A
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
under the Revolving A Tranche pursuant to Section 8.02 and (b) with respect to
the Revolving B Commitments, the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Revolving B Commitments in their entirety pursuant to Section 2.07,
and (iii) the date of termination of the commitment of each Revolving B Lender
to make Revolving B Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions under the Revolving B Tranche pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus  1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) subject to Section 3.02, a reference rate
equal to the Eurocurrency Rate (for Base Rate Loans) plus 1%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrower” means a Revolving A Borrower and/or a Revolving B Borrower, as
applicable.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of

 

4



--------------------------------------------------------------------------------

Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Receivables” means the accounts receivable of Global Payments Direct
generated in the ordinary course of business of its merchant processing business
in Canada, including VISA receivables, debit card receivables, merchant
charge-back receivables and merchant business receivables (relating to fees owed
to Global Payments Direct by its Canadian VISA merchants) generated in
connection with such business.

“Canadian Receivables Collateral” means, collectively, the Canadian Receivables,
the accounts maintained by Global Payments Direct with Canadian Imperial Bank of
Commerce and into which are deposited only proceeds of the Canadian Receivables
and other sums anticipated for use in connection with the settlement of the
Canadian Receivables, and any foreign exchange hedging contracts entered into by
Global Payments Direct in order to mitigate foreign currency exchange risk
arising in respect of obligations under the Canadian Receivables Credit
Facility, together with all products and proceeds of the foregoing.

“Canadian Receivables Credit Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Canadian Imperial Bank of
Commerce providing for short-term advances to Global Payments Direct made in
respect of the Canadian Receivables, with the obligations of Global Payments
Direct under such credit facility to be Guaranteed by the Company and certain

 

5



--------------------------------------------------------------------------------

Subsidiaries, together with any refinancings or replacements of such credit
facility and any amendments or modifications of such credit facility or
refinancing or replacement, in each case to the extent any such refinancing,
replacement, amendment or modification is not on terms or otherwise less
favorable in any material respect to the Lenders or the Administrative Agent.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its reasonable
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Change in Control” means the occurrence of one or more of the following events:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any entity, organization or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 50% or more of the
outstanding shares of the voting stock of the Company; (b) during any period of
up to 12 months, individuals who at the beginning of such 12 month period were
directors of the Company (together with any new directors whose election or
nomination for election by the Company’s board of directors was approved by a
vote of at least two-thirds of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason (other than death,
disability or voluntary retirement not for reasons related to an actual or
proposed change of control) to constitute at least a majority of the directors
of the Company then in office); (c) the Company ceases to own (directly or
indirectly) 100% of the outstanding shares of the voting stock of each
Designated Borrower; or (d) the occurrence of any sale, lease, exchange or other
transfer (in a single transaction or series of related transactions) of all or
substantially all of the assets of the Company to any Person or “group” (as
defined above).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means December 7, 2010.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Company” has the meaning specified in the introductory paragraph hereto.

 

6



--------------------------------------------------------------------------------

“Company Guaranty” means the Company Guaranty substantially in the form of
Exhibit H (including any and all supplements thereto) executed and delivered by
the Company, in favor of the Administrative Agent, the Lenders and the Swap
Providers.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost of Funds Rate” means, as of any day, the annual rate of interest equal to
the sum of (i) the cost of funds offered to the Administrative Agent in the
London interbank market for overdrafts denominated in an Alternative Currency
plus (ii) the Applicable Margin for Eurocurrency Rate Loans.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Parties” means, collectively, each Borrower and each Guarantor.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan (or a Loan
bearing interest at the Cost of Funds Rate), the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate and any
Mandatory Cost) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender, as reasonably
determined by the Administrative Agent, that (a) has failed to perform any of
its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
(3) Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified the Company
or the Administrative Agent in writing that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such obligation is the
subject of a good faith dispute) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three (3) Business Days after
written request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its prospective funding
obligations, unless such obligation is the subject of a good faith dispute,
provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon written confirmation from the Administrative Agent to such
Lender and the Company that such Lender has confirmed in writing its intention
to comply with all of its prospective funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or

 

7



--------------------------------------------------------------------------------

liquidation of its business or a custodian appointed for it or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that, a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interests in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Designated Borrower” means any Subsidiary that has been designated as a
Borrower pursuant to the terms hereof and that has not ceased to be a Borrower
pursuant to the terms hereof.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EBITDA” means, for any period, the sum of the following (without duplication)
in each case determined on a consolidated basis in accordance with GAAP:
(a) with respect to the Company and its Subsidiaries (excluding any Persons or
assets that became Acquired Entities at any time during such period), the sum of
each of the following for such period: (i) Net Income, (ii) income taxes,
(iii) depreciation, (iv) amortization, and (v) Interest Expense; and
(b) “EBITDA” of any Persons or assets that became Acquired Entities at any time
during such period, calculated on a pro forma basis for such Acquired Entities
for the entire period in a manner otherwise consistent with this definition and
the definitions referred to herein.

“EBITR” means, for the Company and its Subsidiaries for any period, an amount
equal to the sum of each of the following for such period (without duplication)
in each case determined on a consolidated basis in accordance with GAAP:
(a) EBITDA (excluding “EBITDA” of Acquired Entities as described in clause (b)
of the definition of EBITDA) plus (b) Lease Expense, minus (c) depreciation and
amortization.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 10.06(b)(ii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

8



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Base Rate” means

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate, as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) (“BBA LIBOR”)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (with respect to Eurocurrency Rate Loans
denominated in Dollars) or on the day of the commencement of such Interest
Period (with respect to Eurocurrency Rate Loans denominated in Alternative
Currencies), for deposits in the relevant currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%), or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
the relevant

 

9



--------------------------------------------------------------------------------

currency for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period (with
respect to Eurocurrency Rate Loans denominated in Dollars) or on the day of the
commencement of such Interest Period (with respect to Eurocurrency Rate Loans
denominated in Alternative Currencies); or

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time on
the day that is two Business Days prior to the date of determination for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made, continued
or converted by Bank of America and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

“Eurocurrency Rate” means (a) for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurocurrency Rate =  

Eurocurrency Base Rate

     1.00 - Eurocurrency Reserve Percentage   

And (b) for any day with respect to any Base Rate Loan bearing interest at a
rate based on the Eurocurrency Rate, a rate per annum determined by the
Administrative Agent pursuant to the following formula:

 

Eurocurrency Rate =  

Eurocurrency Base Rate

     1.00 - Eurocurrency Reserve Percentage   

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in Alternative Currencies must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower

 

10



--------------------------------------------------------------------------------

hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any such Borrower is
located, (c) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under
Section 10.13), any withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or, in
either case, its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from any such
Borrower with respect to such withholding tax pursuant to Section 3.01(a)(ii) or
(iii) and (c) any Taxes imposed on any “withholdable payment” payable to such
recipient as a result of the failure of such recipient to satisfy the applicable
requirements as set forth after December 31, 2012 in FATCA to establish that
such payment is exempt from withholding under FATCA. Notwithstanding anything to
the contrary contained in this definition, “Excluded Taxes” shall not include
any withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 3.01(e)(i).

“Existing Credit Agreements” means (a) that certain Loan Agreement dated as of
June 23, 2008 by and among the Company, JPMorgan Chase Bank, National
Association, as agent, and a syndicate of lenders and (b) the 2009 Credit
Agreement.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as reasonably
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated October 29, 2010, among the
Company, the Administrative Agent and MLPFS.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Fiscal Quarter” means any fiscal quarter of the Company.

“Fiscal Year” means any fiscal year of the Company.

“Fixed Charges” means, without duplication, for the Company and its Subsidiaries
for any period, the sum of each of the following for such period: (a) Interest
Expense, and (b) Lease Expense.

 

11



--------------------------------------------------------------------------------

“Foreign Lender” means, with respect to any Borrower, any Lender (or Affiliate
of a Lender making a Loan) that is organized under the Laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes (including
such a Lender when acting in the capacity of the L/C Issuer). For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Obligor” means a Credit Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary of the Company other than a Domestic
Subsidiary.

“Foreign Subsidiary Borrower” means each Borrower that is a Foreign Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Funding Indemnity Letter” means a letter by and among the Company and the
Administrative Agent, on behalf of the Lenders, entered into on or prior to the
date that is three Business Days prior to the Closing Date pursuant to which the
Company agrees to compensate the Lenders for certain losses, costs or expenses
incurred by such Lender as a result of any failure for any reason to make the
Loan Borrowings on the date set forth therein, in the form agreed to by the
parties thereto.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

12



--------------------------------------------------------------------------------

“Guaranteed Parties” means the Administrative Agent, the Lenders and any Swap
Provider.

“Guarantors” means the collective reference to (a) each Subsidiary that
qualifies as a Significant Subsidiary as provided herein and each additional
Subsidiary that executes and delivers to the Administrative Agent a Subsidiary
Guaranty Supplement pursuant to Section 6.09 and (b) the Company, in its
capacity as a guarantor of the Obligations of the Designated Borrowers.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hong Kong Dollars” and “H$” mean the lawful currency of Hong Kong, China.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Indebtedness” of any Person means, without duplication, (a) obligations of such
Person for borrowed money, (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations of such Person
in respect of the deferred purchase price of property or services (other than
trade payables incurred in the ordinary course of business on terms customary in
the trade), (d) obligations of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person,
(e) Capital Lease Obligations of such Person, (f) obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (g) Guarantees by such Person of the type of
indebtedness described in clauses (a) through (f) above, (h) all indebtedness of
a third party secured by any lien on property owned by such Person, whether or
not such indebtedness has been assumed by such Person, (i) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Equity Interests of such Person, and (j) off-balance sheet
liability retained in connection with asset securitization programs, synthetic
leases, sale and leaseback transactions or other similar obligations arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries. “Indebtedness”
shall not include obligations of the Company or any Subsidiary under any
Settlement Facility or any contingent obligations under surety bonds or similar
obligations incurred in the ordinary course of business

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multi-national or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how processes and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds in damages therefrom.

“Interest Expense” means, for the Company and its Subsidiaries for any period
determined on a consolidated basis in accordance with GAAP (without
duplication), total interest expense, including

 

13



--------------------------------------------------------------------------------

without limitation the interest component of any payments in respect of Capital
Lease Obligations (whether capitalized or expensed) during such period (whether
or not actually paid during such period).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each February, May, August and November, and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week, two
weeks or one, two, three or six months thereafter, as selected by the applicable
Borrower in its Loan Notice or such other period that is twelve months or less
requested by the applicable Borrower and consented to by all the Lenders
required to fund or maintain a portion of such Loan; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

“Lease Expense” for any period, the aggregate amount of fixed and contingent
rentals payable by the Company and its Subsidiaries with respect to leases of
real and personal property (excluding Capital Lease Obligations) determined on a
consolidated basis in accordance with GAAP for such period.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

14



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Lender with a Revolving Commitment
under the applicable Revolving Tranche, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving A Loans or Revolving B Loans, as
applicable.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
under the Revolving A Tranche plus (b) the aggregate amount available to be
drawn under all outstanding Letters of Credit under the Revolving B Tranche plus
(c) the aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes the Swing Line Lender. The term “Lender” shall include the Revolving A
Lenders and/or the Revolving B Lenders, as applicable.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means (a) with respect to Letters of Credit issued
under the Revolving A Tranche, an amount equal to the lesser of (i) the
Aggregate Revolving A Commitments and (ii) the difference of (x) $100,000,000
minus (y) the aggregate amount available to be drawn under all outstanding
Letters of Credit issued under the Aggregate Revolving B Commitments and
(b) with respect to Letters of Credit issued under the Revolving B Tranche, an
amount equal to the lesser of (i) the Aggregate Revolving B Commitments and
(ii) the difference of (x) $100,000,000 minus (y) the aggregate amount available
to be drawn under all outstanding Letters of Credit issued under the Aggregate

 

15



--------------------------------------------------------------------------------

Revolving A Commitments. The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Revolving A Commitments and the Aggregate Revolving B
Commitments, as applicable.

“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of Total
Debt of the Company and its Subsidiaries as of such date to EBITDA of the
Company and its Subsidiaries for such Fiscal Quarter and the immediately
preceding three Fiscal Quarters.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving A Loan, Revolving B Loan or Swing Line Loan.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Subsidiary
Guaranty, any Subsidiary Guaranty Supplements, the Company Guaranty, each Issuer
Document, the Funding Indemnity Letter, and all other documents and agreements
contemplated hereby and executed by the Company or any Subsidiary of the Company
in favor of the Administrative Agent or any Lender.

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A-1.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, results of operations, business, or properties of the Company and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or the Lenders under the Loan Documents, or the ability of any of the
Credit Parties to perform its obligations under the Loan Documents to which it
is a party (such obligations to include, without limitation, payment of the
Obligations and observance and performance of the covenants set forth in
Articles VI and VII hereof), as applicable, or (c) the legality, validity or
enforceability of any Loan Document.

“Material Indebtedness” means (a) Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000 and (b) the Existing Credit Agreements. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Subsidiary” means each Subsidiary that, as of the most recent Fiscal
Quarter, for the period of four consecutive Fiscal Quarters then ended, for
which financial statements have been delivered, or are required to have been
delivered, pursuant to Section 6.01, contributed more than ten percent (10%)

 

16



--------------------------------------------------------------------------------

of the Company’s consolidated revenues for such period. Such determinations
shall be made with respect to Subsidiaries at each time that the financial
statements for the Company and its Subsidiaries are delivered, or are required
to be delivered, pursuant to Section 6.01, provided that if a Person becomes a
Subsidiary pursuant to or in connection with an Acquisition, then such
determination shall be made as of the date such Acquisition is consummated,
based on the financial statements of such Person for its most recent quarter end
(for the four fiscal quarters then ended) for which financial statements are
available (which may be unaudited).

“Maturity Date” means December 7, 2015; provided that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, net income of the Company and its
consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent included therein)
(a) any earnings of Designated Subsidiaries and any equity interests in the
earnings of joint ventures or other Persons that are not Subsidiaries, in each
case to the extent such earnings are not actually paid in cash, and the Company
or its Subsidiaries do not have the ability to cause such earnings to be paid in
cash, to the Company or its Subsidiaries (other than Designated Subsidiaries)
with respect to such period, and (b) the after-tax impact of Non-Recurring Non-
Cash Items. Further, Non-Recurring Cash Items will only be reflected (on an
after-tax basis) in net income as such amounts are paid, and the cash portions
of any restructuring charge will only be reflected (on an after-tax basis) in
net income for pre-tax amounts that exceed the Restructuring Charge Limit.

“Net Worth” means, as of any date, total shareholders’ equity reflected on the
consolidated balance sheet of the Company and its Subsidiaries as of such date
prepared in accordance with GAAP.

“Non-Recurring Cash Items” means, for any period, an accounting item that
impacts cash and is generally non-recurring in nature, including without
limitation, the cash portions of gains, losses, asset impairments, restructuring
charges, extraordinary items, unusual items, and the cumulative effect of
changes in accounting principles. For illustrative purposes, an example of a
Non-Recurring Cash Item is a restructuring charge that includes cash severance
payments.

“Non-Recurring Non-Cash Items” means, for any period, an accounting item that
does not impact cash and is generally non-recurring in nature, including without
limitation, the non-cash portions of gains, losses, asset impairments,
restructuring charges, extraordinary items, unusual items, and the cumulative
effect of changes in accounting principles.

“Notes” means the Revolving A Notes, Revolving B Notes and/or the Swing Line
Loan Notes, individually or collectively, as appropriate.

“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on all Loans or Letters of Credit, accrued and unpaid fees, and
expenses, reimbursements, indemnities and other obligations of any Credit Party
to the Lenders or to any Lender, the L/C Issuer, the Administrative Agent or any
Indemnitee hereunder arising under this Agreement or any other Loan Document,
and all amounts payable by any Borrower under any Related Swap Agreement, and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

17



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the outstanding amount of such L/C Obligations
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not Indebtedness, which do not in the aggregate
materially impair the use thereof in the operation of the business;

 

18



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VIII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Pari Passu Indebtedness” means senior secured indebtedness of the
Company or any Guarantor providing for Liens securing such indebtedness and the
Obligations as described in this Agreement on a pari passu basis with respect to
all assets serving as collateral for such indebtedness and the Obligations, and
providing for guaranties of such indebtedness by no Subsidiaries of the Company
or any Guarantor other than Guarantors under this Agreement, and if such
indebtedness is secured by Liens, subject in all respects to an intercreditor
agreement negotiated in good faith by the Administrative Agent acting on behalf
of the Lenders and the holders of such indebtedness or such holders’ trustee,
agent, or other representative, and making provisions for, among other things,
the sharing of proceeds of collateral and amounts received or collected from
guarantors in connection with such indebtedness and the Obligations.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 6.01.

“Public Lender” has the meaning specified in Section 6.01.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, members and
advisors of such Person and of such Person’s Affiliates.

“Related Swap Agreement” means any Swap Agreement that is entered into by and
between a Borrower and a Swap Provider.

 

19



--------------------------------------------------------------------------------

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of (a) the unfunded Revolving Commitments, the
outstanding Loans, L/C Obligations and participations therein or (b) if the
Revolving Commitments have been terminated, the outstanding Loans, L/C
Obligations and participations therein; provided, however, that when used with
respect to any Revolving Tranche, as appropriate, “Required Lenders” shall mean
Lenders holding in the aggregate more than 50% of (a) the unfunded Revolving
Commitments of such Revolving Tranche, the outstanding Loans, L/C Obligations
and participations therein of such Revolving Tranche or (b) if the Revolving
Commitments of such Revolving Tranche have been terminated, the outstanding
Loans, L/C Obligations and participations therein of such Revolving Tranche. The
unfunded Revolving Commitments of, and the outstanding Loans held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Restructuring Charge Limit” means during any Fiscal Year, an amount equal to
three percent (3%) of the Net Worth of the Company and its Subsidiaries as of
the end of the immediately preceding Fiscal Year.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall reasonably determine or the Required Lenders shall
reasonably require.

“Revolving A Borrower” means each of the Company and any Designated Borrower
that is identified on Schedule 5.11 as a Revolving A Borrower or becomes a
Revolving A Borrower under the terms of Section 2.16.

“Revolving A Borrowing” means a Borrowing comprised of Revolving A Loans.

“Revolving A Commitment” means, as to each Revolving A Lender, its obligation to
(a) make Revolving A Loans to the Revolving A Borrowers pursuant to
Section 2.01, (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving A
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving A Lender

 

20



--------------------------------------------------------------------------------

becomes a party hereto, as applicable, as such amount may be increased or
decreased from time to time in accordance with this Agreement.

“Revolving A Exposure” means the aggregate Outstanding Amount of the Revolving A
Loans of any Revolving A Lender, plus such Revolving A Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations under the Revolving
A Tranche plus such Revolving A Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans.

“Revolving A Lender” means each Lender with a Revolving A Commitment.

“Revolving A Loan” has the meaning specified in Section 2.01(a).

“Revolving A Note” has the meaning specified in Section 2.11(a).

“Revolving A Tranche” means the Revolving A Commitments, the Revolving A Loans,
the L/C Obligations for Letters of Credit issued under to the Aggregate
Revolving A Commitments and the Swing Line Loans.

“Revolving B Borrower” means each of the Company and any Designated Borrower
that is identified on Schedule 5.11 as a Revolving B Borrower or becomes a
Revolving B Borrower under the terms of Section 2.16.

“Revolving B Borrowing” means a Borrowing comprised of Revolving B Loans.

“Revolving B Commitment” means, as to each Revolving B Lender, its obligation to
(a) make Revolving B Loans to the Revolving B Borrowers pursuant to Section 2.01
and (b) purchase participations in L/C Obligations, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving B Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Revolving B Lender becomes a party hereto, as
applicable, as such amount may be increased or decreased from time to time in
accordance with this Agreement.

“Revolving B Exposure” means the aggregate Outstanding Amount of the Revolving B
Loans of any Revolving B Lender, plus such Revolving B Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations under the Revolving
B Tranche.

“Revolving B Lender” means each Lender with a Revolving B Commitment.

“Revolving B Loan” has the meaning specified in Section 2.01(b).

“Revolving B Note” has the meaning specified in Section 2.11(a).

“Revolving B Tranche” means the Revolving B Commitments, the Revolving B Loans
and the L/C Obligations for Letters of Credit issued under to the Aggregate
Revolving B Commitments.

“Revolving Commitment” means, a Revolving A Commitment and/or a Revolving B
Commitment, as applicable.

“Revolving Tranche” means the Revolving A Tranche and/or the Revolving B
Tranche, as applicable.

 

21



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Settlement Asset” means any cash, receivable or other property due to a Person
in consideration for customer settlements made or arranged, or to be made or
arranged, by such Person or an Affiliate of such Person.

“Settlement Facilities” means credit facilities obtained by the Company or any
Subsidiary that provide for funding of short-term timing differences related to
customer settlements.

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing-house transaction) to effect a transfer, of cash or other
property to effect a customer settlement.

“Significant Subsidiary” means each wholly owned Domestic Subsidiary that, as of
the most recent Fiscal Quarter, for the period of four consecutive Fiscal
Quarters then ended, for which financial statements have been delivered, or are
required to have been delivered, pursuant to Section 6.01, contributed more than
one percent (1%) (on a consolidated basis) of the Company’s consolidated
revenues for such period. Such determinations shall be made with respect to
Subsidiaries at each time that the financial statements for the Company and its
Subsidiaries are delivered, or are required to be delivered, pursuant to
Section 6.01, provided that if a Person becomes a Subsidiary pursuant to or in
connection with an Acquisition, then such determination shall be made as of the
date such Acquisition is consummated, based on the financial statements of such
Person for its most recent quarter end (for the four fiscal quarters then ended)
for which financial statements are available (which may be unaudited).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country (a) that is a member of the Organization for Economic
Cooperation and Development at such time and (b) is located in North America or
Europe.

“Spot Rate” for an Alternative Currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Administrative Agent or the L/C Issuer, as applicable, as the spot rate for
the purchase by such Person of such Alternative Currency with Dollars through
its principal foreign exchange trading office at approximately 11:00 a.m. London
time on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or the L/C Issuer if the Administrative Agent or the
L/C Issuer, as applicable, does not have as of the date of determination a spot
buying rate for any such Alternative Currency; and provided further that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting

 

22



--------------------------------------------------------------------------------

power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent, or by the parent and one or more subsidiaries of the parent, and the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

“Subsidiary Guarantors” means each Subsidiary that is at any time a party to the
Subsidiary Guaranty, whether on the Closing Date, pursuant to the execution and
delivery to the Administrative Agent of a Subsidiary Guaranty Supplement
pursuant to Section 6.09, or otherwise.

“Subsidiary Guaranty” means the Subsidiary Guaranty substantially in the form of
Exhibit E (including any and all supplements thereto) executed and delivered by
the Subsidiary Guarantors, in favor of the Administrative Agent, the Lenders and
the Swap Providers.

“Subsidiary Guaranty Supplement” means each Supplement substantially in the form
of Annex I to the Subsidiary Guaranty executed and delivered by a Subsidiary
pursuant to Section 6.09.

“Surety Indemnification Obligations” means all obligations of the Company or any
Subsidiary to indemnify any issuers for amounts required to be paid under any
surety bonds issued by such issuers and posted in accordance with applicable
legal requirements with any Governmental Authority at the request and for the
use of the Company or any Subsidiary in the ordinary course of its business.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swap Provider” means any Person that, at the time it enters into a Swap
Agreement is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Agreement.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B-1.

“Swing Line Note” has the meaning specified in Section 2.12(a).

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Revolving A Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving A Commitments.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be

 

23



--------------------------------------------------------------------------------

operative, such other payment system (if any) determined by the Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Debt” means at any date, all Indebtedness of the Company and its
Subsidiaries measured on a consolidated basis as of such date (excluding
therefrom, however, without duplication, Guarantees of Indebtedness of such
Person or any of its Subsidiaries, respectively, by such Person or any such
Subsidiary).

“Total Revolving A Outstandings” means the aggregate Outstanding Amount of all
Revolving A Loans, all Swing Line Loans and all L/C Obligations under the
Revolving A Tranche.

“Total Revolving B Outstandings” means the aggregate Outstanding Amount of all
Revolving B Loans and all L/C Obligations under the Revolving B Tranche.

“Total Revolving Outstandings” means the Total Revolving A Outstandings and/or
the Total Revolving B Outstandings, as applicable.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the borrowing of Loans, the use of the proceeds thereof.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“United Kingdom” and “UK” mean the United Kingdom of Great Britain and Northern
Ireland.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“2006 Credit Agreement” means that certain Credit Agreement dated as of
November 16, 2006 by and among the Company, JPMorgan Chase Bank, National
Association, as agent and a syndicate of lenders.

“2009 Credit Agreement” means that certain Term Loan Agreement dated as of
July 10, 2009 by and among the Company, Global Payments U.K. Ltd, Bank of
America, as agent and a syndicate of lenders.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and

 

24



--------------------------------------------------------------------------------

“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount

 

25



--------------------------------------------------------------------------------

for the Company and its Subsidiaries on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity that the Company is required to consolidate pursuant to FASB
Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

1.04 Rounding.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated in accordance with this Agreement and, if
necessary, by carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
rounded upward to the nearest 1000 units), as reasonably determined by the
Administrative Agent or the L/C Issuer, as the case may be.

1.06 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders under the applicable Revolving Tranche; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any

 

26



--------------------------------------------------------------------------------

such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Lender under the applicable Revolving Tranche
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the L/C Issuer thereof. Each
Lender under the applicable Revolving Tranche (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., seven Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders under
the applicable Revolving Tranche consent to making Eurocurrency Rate Loans in
such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

1.07 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as agreed to by the Administrative Agent and the Company from
time to time to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as agreed to by the Administrative Agent and the Company
from time to time to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

27



--------------------------------------------------------------------------------

1.09 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans.

(a) Revolving A Loans. Subject to the terms and conditions set forth herein,
each Revolving A Lender severally agrees to make loans (each such loan, a
“Revolving A Loan”) to the Revolving A Borrowers in Dollars and one or more
Alternative Currencies from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Revolving A Lender’s Revolving A Commitment; provided,
however, that after giving effect to any Borrowing of Revolving A Loans, (i) the
Total Revolving A Outstandings shall not exceed the Aggregate Revolving A
Commitments, (ii) the aggregate Revolving A Exposure of any Revolving A Lender
shall not exceed such Revolving A Lender’s Revolving A Commitment and (iii) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments. Within the limits of each Revolving A Lender’s Revolving A
Commitment, and subject to the other terms and conditions hereof, the Revolving
A Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving A Loans may be Base Rate Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein.

(b) Revolving B Loans. Subject to the terms and conditions set forth herein,
each Revolving B Lender severally agrees to make loans (each such loan, a
“Revolving B Loan”) to the Revolving B Borrowers in one or more Alternative
Currencies from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of such
Revolving B Lender’s Revolving B Commitment; provided, however, that after
giving effect to any Borrowing of Revolving B Loans, (i) the Total Revolving B
Outstandings shall not exceed the Aggregate Revolving B Commitments, (ii) the
aggregate Revolving B Exposure of any Revolving B Lender shall not exceed such
Revolving B Lender’s Revolving B Commitment and (iii) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments. Within the
limits of each Revolving B Lender’s Revolving B Commitment, and subject to the
other terms and conditions hereof, the Revolving B Borrowers may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving B Loans may be Eurocurrency Rate Loans, as further
provided herein.

(c) The Company shall use commercially reasonable efforts to the extent
practicable to allocate Borrowings such that equal percentages are outstanding
on an approximate basis under the Revolving A Tranche and the Revolving B
Tranche.

2.02 Borrowings, Conversions and Continuations.

 

28



--------------------------------------------------------------------------------

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 11:00 a.m. on the requested date of any Borrowings of Base Rate
Loans, (ii) 1:00 p.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, and (iii) 11:00 a.m. four Business
Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in any Alternative Currency (or five
Business Days in the case of a Special Notice Currency); provided, however, that
if such Borrower wishes to request Eurocurrency Rate Loans having an Interest
Period other than one week, two weeks, one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than (i) 1:00 p.m. four
Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) 11:00
a.m. five Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in any
Alternative Currency, whereupon the Administrative Agent shall give prompt
notice to the applicable Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. In the case of a request
pursuant to the proviso in the preceding sentence, not later than (i) 1:00 p.m.
three Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) 11:00
a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in any
Alternative Currency, the Administrative Agent shall notify such Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the applicable Lenders. Each telephonic notice by the
applicable Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Financial Officer. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the requested Borrowing is to
be a Revolving A Borrowing or a Revolving B Borrowing, (ii) whether such
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (iii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Loans to be borrowed, converted or
continued, (v) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (vi) if applicable, the duration of the Interest Period with
respect thereto, and (vii) the currency of the Loans to be Borrowed. If the
applicable Borrower fails to specify a Type of Loan in a Loan Notice or if such
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in such Alternative Currency with an
Interest Period of one month. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency.

 

29



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans or continuation of Loans denominated in an Alternative
Currency, in each case as described in the preceding subsection. In the case of
a Borrowing, each applicable Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the applicable currency not later than (i) 1:00 p.m., in the case of
any Loan denominated in Dollars or (ii) the Applicable Time specified by the
Administrative Agent in the case of any Loan denominated in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in
Sections 4.01, the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to such Borrower as provided above. Each Lender, at its option,
may make any Eurocurrency Loans by causing any domestic or, if such Loan is
denominated in an Alternative Currency, foreign branch or Affiliate of such
Lender to make such Eurocurrency Loan (and in the case of an Affiliate, the
provisions of Sections 3.01, 3.02, 3.03, 3.04 and 3.05 shall apply to such
Affiliate to the same extent as they apply to such Lender).

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, at the
request of the Required Lenders or the Administrative Agent, no Loans may be
requested as, converted to or, if such Loan is denominated in Dollars, continued
as Eurocurrency Rate Loans. During the existence of an Event of Default,
Eurocurrency Rate Loans denominated in an Alternative Currency may be maintained
and at the end of the Interest Period with respect thereto shall automatically
be continued as Eurocurrency Rate Loans in such Alternative Currency with an
Interest Period of one month.

(d) The Administrative Agent shall promptly notify the applicable Borrower and
the applicable Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Company and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than seven Interest Periods in effect under the Revolving A Tranche
and seven Interest Periods under the Revolving B Tranche.

(f) The Company may at any time and from time to time, upon prior written notice
by the Company to the Administrative Agent, increase the Aggregate Revolving A
Commitments and/or the Aggregate Revolving B Commitments (but not the Letter of
Credit Sublimit or the Swing Line Sublimit) by a maximum aggregate amount of up
to ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) as follows; provided that:

 

30



--------------------------------------------------------------------------------

(i) the Aggregate Revolving Commitments shall not exceed $750,000,000;

(ii) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(iii) no Default or Event of Default shall exist and be continuing at the time
of any such increase;

(iv) no existing Lender shall be under any obligation to increase its Revolving
Commitment and any such decision whether to increase its Revolving Commitment
shall be in such Lender’s sole and absolute discretion;

(v) (A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Revolving Commitment shall have executed a commitment
agreement reasonably satisfactory to the Administrative Agent; and

(vi) as a condition precedent to such increase, the Company shall deliver to the
Administrative Agent a certificate of each Credit Party dated as of the date of
such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Credit Party (A) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and
(B) in the case of the Company, certifying that, before and after giving effect
to such increase, (1) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (2) no Default or Event of Default exists.

The Borrowers under the applicable Revolving Tranche shall prepay any Loans
owing by them and outstanding on the date of any such increase (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Revolving Commitments
arising from any nonratable increase in the Revolving Commitments under this
Section.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or one or more Alternative Currencies for the
account of the Company or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders under the applicable Revolving Tranche severally agree to participate in
Letters of Credit issued for the account of the Company or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v) the Total Revolving
Outstandings shall not exceed the Aggregate

 

31



--------------------------------------------------------------------------------

Revolving Commitments, (w) the aggregate Revolving A Exposure of any Revolving A
Lender shall not exceed such Lender’s Revolving A Commitment, (x) the aggregate
Revolving B Exposure of any Revolving B Lender shall not exceed such Revolving B
Lender’s Revolving B Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments.
Each request by the Company or any Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company or such
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Company’s and the applicable
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company or such Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders of the Revolving Tranche under which such
Letter of Credit is to be issued have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more material
policies of the L/C Issuer applicable to letters of credit generally applied on
a consistent basis to similarly situated letter of credit applicants;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;

 

32



--------------------------------------------------------------------------------

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency, as applicable for the Revolving Tranche under which
such Letter of Credit is issued; or

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its reasonable discretion) with the
applicable Borrowers or such Defaulting Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; (H) whether such Letter of Credit is to be issued under the

 

33



--------------------------------------------------------------------------------

Revolving A Tranche or the Revolving B Tranche and (I) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the applicable Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender under the applicable Revolving Tranche, the
Administrative Agent or any Credit Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article V shall not be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender under the applicable Revolving Tranche shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer agrees to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the applicable Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
under the applicable Revolving Tranche shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Lender or any Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension.

 

34



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the applicable Borrower shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that such Borrower will reimburse the
L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the applicable Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 1:00 p.m. on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency; provided
that such Borrower has received notice of such payment by 11:00 a.m., or two
hours prior to the Applicable Time with respect to a Letter of Credit to be
reimbursed in an Alternative Currency, on such Honor Date, and if such Borrower
receives notice of such payment after such time, such Borrower shall make such
payment not later than 11:00 a.m., or the Applicable Time with respect to a
Letter of Credit to be reimbursed in an Alternative Currency, on the Business
Day following receipt of such notice (together with interest thereon). If the
applicable Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender under the applicable
Revolving Tranche of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the Company shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02 or
the prior notice required therefor for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments under the Applicable Revolving Tranche and the conditions set forth
in Section 4.02 (other than the delivery of a Loan Notice). Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender under the applicable Revolving Tranche shall upon any notice
pursuant to Section 2.03(c)(i) make funds available (and the Administrative
Agent

 

35



--------------------------------------------------------------------------------

may apply Cash Collateral provided for this purpose) to the Administrative Agent
for the account of the L/C Issuer, in Dollars, at the Administrative Agent’s
Office for dollar-denominated payments in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Company in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied, the Company shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Lender under the applicable Revolving Tranche funds its
Revolving Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Applicable Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by a Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the Overnight Rate. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

36



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender under
the applicable Revolving Tranche shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of each Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any

 

37



--------------------------------------------------------------------------------

beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the L/C Issuer. The applicable Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to such Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

38



--------------------------------------------------------------------------------

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the applicable Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender under the applicable Revolving Tranche in accordance
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily maximum amount available to be drawn under such Letter
of Credit; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders under the applicable
Revolving Tranche in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. Letter of Credit Fees shall
be (i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the Dollar Equivalent of the actual daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) and on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit. Each Borrower hereby acknowledges that the

 

39



--------------------------------------------------------------------------------

issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the such Borrower, and that such Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving A
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Company in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving A Outstandings shall not exceed the Aggregate Revolving A
Commitments, (ii) the aggregate Revolving A Exposure of any Revolving A Lender
shall not exceed such Revolving A Lender’s Revolving A Commitment and (iii) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and provided, further, that the Company shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving A Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving A Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line
Loans (A) directing the Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Company.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably requests and authorizes the
Swing Line

 

40



--------------------------------------------------------------------------------

Lender to so request on its behalf), that each Revolving A Lender make a Base
Rate Loan in an amount equal to such Revolving A Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving A Outstandings shall not
exceed the Aggregate Revolving A Commitments. The Swing Line Lender shall
furnish the Company with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving A Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving A Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving A Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving A Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving A Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving A Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving A Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving A Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Overnight Rate. A certificate of the Swing Line Lender submitted to any
Revolving A Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving A Lender’s obligation to make Revolving A Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Revolving A Lender may have against the Swing Line Lender,
the Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving A Lender’s obligation to make Revolving A Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
purchase or funding of risk participations shall relieve or otherwise impair

 

41



--------------------------------------------------------------------------------

the obligation of the Company to repay Swing Line Loans, together with interest
as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving A Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving A Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving A Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving A Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving A Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving A Lender funds its Revolving A Loans that are Base Rate
Loans or risk participation pursuant to this Section 2.04 to refinance such
Revolving A Lender’s Applicable Percentage of any Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional Prepayments.

(i) Any Revolving A Borrower may, upon notice from such Revolving A Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving A Loans in whole or in part without premium or penalty and any
Revolving B Borrower may, upon notice from such Revolving B Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving B Loans in whole or in part without premium or penalty; provided, in
each case, that (x) such notice must be received by the Administrative Agent not
later than (A) 1:00 p.m. three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) 11:00 a.m. four Business
Days prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) 11:00 a.m. on the date of prepayment of Base
Rate Loans; (y) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole

 

42



--------------------------------------------------------------------------------

multiple of $1,000,000 in excess thereof; and (z) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment, the Loans to be prepaid, and the Type(s) of Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each applicable Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by a Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the applicable Lenders in accordance with their respective
Applicable Percentages.

(ii) Swing Line Loans. The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments of Loans.

(i) Revolving A Commitments. If for any reason, including exchange rate
fluctuations, the Total Revolving A Outstandings at any time exceed the
Aggregate Revolving A Commitments then in effect, the Revolving A Borrowers
shall promptly following notice from the Administrative Agent prepay Revolving A
Loans and/or the Swing Line Loans and/or Cash Collateralize the L/C Obligations
under the Revolving A Tranche in an aggregate amount equal to such excess;
provided, however, that the Revolving A Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after the prepayment in full of the Revolving A Loans and the Swing Line Loans
the Total Revolving A Outstandings exceed the Aggregate Revolving A Commitments
then in effect.

(ii) Revolving B Commitments. If for any reason, including exchange rate
fluctuations, the Total Revolving B Outstandings at any time exceed the
Aggregate Revolving B Commitments then in effect, the Revolving B Borrowers
shall promptly following notice from the Administrative Agent prepay Revolving B
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Revolving B Borrowers shall not be
required to Cash Collateralize the L/C Obligations under the Revolving B Tranche
pursuant to this Section 2.05(b)(i) unless after the prepayment in full of the
Revolving B Loans the Total Revolving B Outstandings exceed the Aggregate
Revolving B Commitments then in effect.

 

43



--------------------------------------------------------------------------------

(iii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to (A) Section 2.05(b)(i) shall be applied to Revolving A Loans and
Swing Line Loans and (after all Revolving A Loans and Swing Line Loans have been
repaid) to Cash Collateralize L/C Obligations under the Revolving A Tranche and
(B) Section 2.05(b)(ii) shall be applied to Revolving B Loans and (after all
Revolving B Loans and Swing Line Loans have been repaid) to Cash Collateralize
L/C Obligations under the Revolving B Tranche;

Within the parameters of the applications set forth above, prepayments shall be
applied as directed by the Borrower. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

2.06 Repayment of Loans.

(a) Revolving Loans. The Borrowers shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date within two (2) Business Days of demand therefor
by the Swing Line Lender and (ii) the Maturity Date.

2.07 Termination or Reduction of Aggregate Revolving Commitments.

(a) The Company may, upon notice to the Administrative Agent, (i) terminate the
Aggregate Revolving A Commitments or the Aggregate Revolving B Commitments,
(ii) from time to time permanently reduce the Letter of Credit Sublimit and/or
the Swing Line Sublimit, (iii) from time to time permanently reduce the
Aggregate Revolving A Commitments to an amount not less than the Outstanding
Amount of Revolving A Loans, Swing Line Loans and L/C Obligations under the
Revolving A Tranche or (iv) from time to time permanently reduce the Aggregate
Revolving B Commitments to an amount not less than the Outstanding Amount of
Revolving B Loans and L/C Obligations under the Revolving B Tranche; provided
that (A) any such notice shall be received by the Administrative Agent not later
than 12:00 noon three (3) Business Days prior to the date of termination or
reduction, (B) any such partial reduction shall be in an aggregate amount of
$2,000,000 or any whole multiple of $1,000,000 in excess thereof and (C) the
Company shall not terminate or reduce (x) (1) the Aggregate Revolving A
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving A Outstandings would exceed the Aggregate
Revolving A Commitments, (2) the Aggregate Revolving B Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving B Outstandings would exceed the Aggregate Revolving B Commitments,
(3) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (4) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.

(b) Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit, the Aggregate Revolving A Commitments or the Aggregate Revolving B
Commitments under this Section 2.07. Upon any reduction of the Aggregate
Revolving A Commitments, the Revolving A Commitment of each Revolving A Lender
shall be reduced by such Revolving A Lender’s Applicable

 

44



--------------------------------------------------------------------------------

Percentage of such reduction amount and upon any reduction of the Aggregate
Revolving B Commitments, the Revolving B Commitment of each Revolving B Lender
shall be reduced by such Revolving B Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Aggregate Revolving A Commitments
and the Aggregate Revolving B Commitments accrued until the effective date of
any termination of the Aggregate Revolving A Commitments or Aggregate Revolving
B Commitments, as applicable, shall be paid on the effective date of such
termination.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State, but not in the case of any Loan
denominated in Dollars made to any Borrower) the Mandatory Cost; (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the sum of (A) the Base Rate plus the Applicable Rate
minus (B) the Commitment Fee.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

45



--------------------------------------------------------------------------------

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) at a rate per annum equal to:

(i) with respect to the Aggregate Revolving A Commitments, the product of
(i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving A Commitments exceed the sum of (y) the Outstanding Amount
of Revolving A Loans and (z) the Outstanding Amount of L/C Obligations under the
Revolving A Tranche, subject to adjustment as provided in Section 2.15; and

(ii) with respect to the Aggregate Revolving B Commitments, the product of
(i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving B Commitments exceed the sum of (y) the Outstanding Amount
of Revolving B Loans and (z) the Outstanding Amount of L/C Obligations under the
Revolving B Tranche, subject to adjustment as provided in Section 2.15.

The Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the first Business
Day of after the end of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date; provided, that (A) no Commitment Fee shall accrue on the Revolving
Commitment(s) of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Revolving Commitment(s) of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Company so long as such Lender shall be a Defaulting Lender. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. For purposes of
clarification, Swing Line Loans shall not be considered outstanding for purposes
of determining the unused portion of the Aggregate Revolving A Commitments.

(b) The Company shall pay (i) to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter, and (ii) to the Lenders, in Dollars, such fees, if
any, as shall have been separately agreed upon in writing in the amounts and at
the times so specified. All such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
if market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each

 

46



--------------------------------------------------------------------------------

Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Company shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Company under the Bankruptcy Code of the
United States or other applicable Debtor Relief Law, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under Article VIII. The Company’s obligations under
this paragraph shall survive the termination of all commitments and the
repayment of all Obligations hereunder.

2.11 Evidence of Debt.

(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders under the applicable Revolving
Tranche to the Borrowers under the applicable Revolving Tranche and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligations of the Borrowers
hereunder to pay any amount owing with respect to their respective Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Revolving A Lender or
Revolving B Lender to a Revolving A Borrower or a Revolving B Borrower, as
applicable, made through the Administrative Agent, such Borrower shall execute
and deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each such promissory note shall (i) in the case of
Revolving A Loans, be in the form of (x) Exhibit B-1 with respect to the Company
or any other Revolving A Borrower that is a Domestic Subsidiary and (y) Exhibit
B-2 with respect to any Revolving A Borrower that is a Foreign Subsidiary
Borrower (each a “Revolving A Note”), (ii) in the case of Revolving B Loans, be
in the form of (x) Exhibit B-3 with respect to the Company or any other
Revolving B Borrower that is a Domestic Subsidiary and (y) Exhibit B-4 with
respect to any Revolving B Borrower that is a Foreign Subsidiary Borrower (each
a “Revolving B Note”) and (ii) in the case of Swing Line Loans, be in the form
of Exhibit B-5 (a “Swing Line Note”). Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or

 

47



--------------------------------------------------------------------------------

records evidencing the purchases and sales by such Lender of participations in
Letters of Credit and Swing Line Loans, as applicable. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in Alternative Currencies, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in Alternative Currencies shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
the applicable Alternative Currency and in Same Day Funds not later than the
Applicable Time on the dates specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Except as may otherwise be provided in the definition of
“Interest Period”, if any payment to be made by any Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans (in the case of Loans denominated in Dollars) or the Cost of Funds Rate
(in all other cases).

 

48



--------------------------------------------------------------------------------

If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and

 

49



--------------------------------------------------------------------------------

accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and, if
such Lender is a Revolving A Lender, Swing Line Loans of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Company shall deliver to the Administrative Agent Cash Collateral in
an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at the Administrative Agent. The Company, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender) and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be

 

50



--------------------------------------------------------------------------------

applied pursuant to Section 2.14(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Company or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied in satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of, or reduction of, the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default to the extent there are outstanding Obligations hereunder (and
following application as provided in this Section 2.14 may be otherwise applied
in accordance with Section 8.03) and (y) the Person providing Cash Collateral
and the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Company may request (so
long as no Default

 

51



--------------------------------------------------------------------------------

or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.15(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. The Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender with a Revolving Commitment under the applicable Revolving Tranche shall
be computed without giving effect to the Revolving Commitment of that Defaulting
Lender; provided, that, (x) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (y) the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and, if
a Revolving A Lender, Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that non-Defaulting Lender minus
(2) the aggregate Outstanding Amount of the Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash

 

52



--------------------------------------------------------------------------------

Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determined to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and, if such Lender
is a Revolving A Lender, Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.15(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided, that, no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Company while that
Lender was a Defaulting Lender; provided, further, that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

2.16 Designated Borrowers.

(a) The Company may at any time, upon not less than ten (10) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional wholly-owned Subsidiary of the Company (an “Applicant Borrower”) as a
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit F (a
“Borrower Request and Assumption Agreement”), which Borrower Request and
Assumption Agreement shall specify whether the Borrower is a Revolving A
Borrower or a Revolving B Borrower. The parties hereto acknowledge and agree
that prior to any Applicant Borrower becoming entitled to utilize the credit
facilities provided for herein, the Administrative Agent and the Lenders shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent in its reasonable discretion, and Notes signed by such new
Borrowers to the extent any Lenders so request. If the Administrative Agent and
the Lenders under the applicable Revolving Tranche agree that an Applicant
Borrower shall be entitled to receive Loans under that Revolving Tranche, then
promptly following receipt of (x) all documentation and other information
required by bank regulatory authorities under the applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and (y) all such requested resolutions, incumbency certificates, opinions of
counsel and other documents or information, the Administrative Agent shall send
a notice in substantially the form of Exhibit G (a “Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Borrower to receive Loans hereunder, on the terms
and conditions set forth herein, and each of the parties agrees that such
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Loan Notice or Letter of Credit Application may be submitted by
or on behalf of such Borrower until the date five (5) Business Days after such
effective date.

(b) The Obligations of the Company and each Revolving A Borrower that is a
Domestic Subsidiary shall be joint and several in nature regardless of which
such Person actually receives Credit Extensions hereunder or the amount of such
Credit Extensions received or the manner in which the Administrative Agent or
any Lender accounts for such Credit Extensions on its books and records. Each of
the obligations of the Company and each Revolving A Borrower that is a Domestic
Subsidiary with respect to Credit Extensions made to it, and each such Revolving
A Borrower’s obligations arising as a result of the joint and several liability
of such Revolving A Borrower hereunder, with respect to Credit Extensions made
to and other Obligations owing by the Company and the other Revolving A
Borrowers that are Domestic

 

53



--------------------------------------------------------------------------------

Subsidiaries hereunder, shall be separate and distinct obligations, but all such
obligations shall be primary obligations of each such Revolving A Borrower.

(c) The Obligations of the Company and each Revolving B Borrower that is a
Domestic Subsidiary shall be joint and several in nature regardless of which
such Person actually receives Credit Extensions hereunder or the amount of such
Credit Extensions received or the manner in which the Administrative Agent or
any Lender accounts for such Credit Extensions on its books and records. Each of
the obligations of the Company and each Revolving B Borrower that is a Domestic
Subsidiary with respect to Credit Extensions made to it, and each such Revolving
B Borrower’s obligations arising as a result of the joint and several liability
of such Revolving B Borrower hereunder, with respect to Credit Extensions made
to and other Obligations owing by the Company and the other Revolving B
Borrowers that are Domestic Subsidiaries hereunder, shall be separate and
distinct obligations, but all such obligations shall be primary obligations of
each such Revolving B Borrower.

(d) The Obligations of the Borrowers that are Foreign Subsidiaries shall be
several in nature.

(e) Each Subsidiary of the Company that is or becomes a “Borrower” pursuant to
this Section 2.16 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders, to any such Borrower hereunder. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.

(f) The Company may from time to time, upon not less than ten (10) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or

 

54



--------------------------------------------------------------------------------

withholding for any Taxes. If, however, applicable Laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by such Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

(iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, each
Borrower shall, and does hereby, indemnify the Administrative Agent and each
Lender and the L/C Issuer, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
such Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or

 

55



--------------------------------------------------------------------------------

legally imposed or asserted by the relevant Governmental Authority. Each
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. Upon the reasonable request of a Borrower, the Lenders and the Agent
agree to use their reasonable efforts to cooperate with such Borrower in
contesting the imposition of or claiming a refund of any Indemnified Taxes or
Other Taxes paid by such Borrower that such Borrower reasonably believes were
not correctly or legally asserted or for which a refund is available upon filing
for an exemption or reduction therefore under applicable Law. A certificate as
to the amount of any such payment or liability delivered to a Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for such Borrower or the Administrative
Agent) incurred by or asserted against such Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or the
L/C Issuer to such Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrowers and to the Administrative Agent,
when reasonably requested by a Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Laws or
by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit such Borrower or the Administrative Agent,
as the case may be, to determine (A) whether or not payments made by such
Borrower hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or

 

56



--------------------------------------------------------------------------------

reduction of, applicable Taxes in respect of all payments to be made to such
Lender by a Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to such Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by such Borrower on behalf of the Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of the Borrowers or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

 

57



--------------------------------------------------------------------------------

(iii) Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(iv) Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which such
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or the L/C Issuer, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that such Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Rate (whether denominated in
Dollars or Alternative Currencies), or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base

 

58



--------------------------------------------------------------------------------

Rate Loans to Eurocurrency Rate Loans or, if such notice relates to the
unlawfulness or asserted unlawfulness of charging interest based on the
Eurocurrency Rate, to make Base Rate Loans as to which the interest rate is
determined with reference to the Eurocurrency Base Rate, shall be suspended,
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), either prepay or convert all such Eurocurrency Rate
Loans of such Lender and Base Rate Loans as to which the interest rate is
determined with reference to the Eurocurrency Base Rate to Base Rate Loans (in
the case of Loans denominated in Dollars) as to which the rate of interest is
not determined with reference to the Eurocurrency Base Rate, or to Loans bearing
interest at the Cost of Funds Rate (in the case of Loans denominated in
Alternative Currencies), either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans or a Base Rate Loan as to which the interest rate
is determined with reference to the Eurocurrency Base Rate. Notwithstanding the
foregoing and despite the illegality for such a Lender to make, maintain or fund
Eurocurrency Rate Loans or Base Rate Loans as to which the interest rate is
determined with reference to the Eurocurrency Base Rate, that Lender shall
remain committed to make and maintain Base Rate Loans as to which the rate of
interest is not determined with reference to the Eurocurrency Base Rate and
shall be entitled to recover interest at such Base Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted. If any event described in this Section 3.02
occurs and results in the application of the Cost of Funds Rate, then at the
request of the Administrative Agent or the Company, the Administrative Agent and
the Company shall enter into negotiations for a period of no more than 30 days
for the purpose of agreeing to a substitute basis for determining the rate of
interest to be applied to the Loans, and any substitute basis agreed upon shall
be binding on all of the parties to this Agreement.

3.03 Inability to Determine Rates. If the Required Lenders under any Revolving
Tranche determine that for any reason in connection with any request for a
Eurocurrency Rate Loan or a Base Rate Loan under such Revolving Tranche as to
which the interest rate is determined with reference to the Eurocurrency Base
Rate or a conversion to or continuation thereof that (a) deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Loan, (b) adequate and reasonable means do not exist
for determining the Eurocurrency Base Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) under such Revolving Tranche or in
connection with a Base Rate Loan under such Revolving Tranche, or (c) the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan under such Revolving Tranche or in connection
with a Base Rate Loan under such Revolving Tranche does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, the
obligation of the Lenders under such Revolving Tranche to make or maintain
Eurocurrency Rate Loans under such Revolving Tranche in the affected currency or
currencies, and Base Rate Loans under such Revolving Tranche as to which the
interest rate is determined with reference to the Eurocurrency Base Rate, shall
be suspended until the Administrative Agent (upon the instruction of the
Required Lenders under such Revolving Tranche) revokes such notice and during
such period Base Rate Loans under such Revolving Tranche shall be made and
continued based on the interest rate determined by the greater of clauses (a)
and (b) in the definition of Base Rate. Upon receipt of such notice, the Company
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans under such Revolving Tranche in the affected currency
or currencies or, failing that, will be deemed to have converted such request
into a request for (x) a Borrowing of (or conversion to) Base Rate Loans in the
amount specified therein, in the case of Loans denominated in Dollars, or (y) a
Borrowing of (or conversion to) a Loan bearing interest at the Cost of Funds
Rate in the case of Loans denominated in an Alternative Currency. If any event
described in the first sentence of this Section 3.03 occurs and results

 

59



--------------------------------------------------------------------------------

in the application of the Cost of Funds Rate, then at the request of the
Administrative Agent or the Company, the Administrative Agent and the Company
shall enter into negotiations for a period of no more than 30 days for the
purpose of agreeing to a substitute basis for determining the rate of interest
to be applied to the applicable Loans, and any substitute basis agreed upon
shall be binding on all of the parties to this Agreement.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurocurrency Rate and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer);

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or, if applicable, the
European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or

(iv) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company will pay (or cause the
applicable Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Revolving Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C

 

60



--------------------------------------------------------------------------------

Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Company will pay
(or cause the applicable Borrower to pay) to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Additional Reserve Requirements. To the extent not already reflected in the
calculation of any interest rate, the Company shall pay (or cause the applicable
Borrower to pay) to each Lender or the L/C Issuer, as the case may be, as long
as such Lender or the L/C Issuer shall be required to comply with any reserve
ratio requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Revolving
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Revolving Commitment or Loan by such Lender or the L/C Issuer (as determined by
such Lender or the L/C Issuer in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least 10 days’
prior notice (with a copy to the Administrative Agent) of such additional costs
from such Lender or the L/C Issuer. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional costs shall be due
and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

61



--------------------------------------------------------------------------------

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the applicable
Borrower;

(c) any failure by any Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Borrower to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate
used in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender or the L/C Issuer gives a notice pursuant to Section 3.02, then such
Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer. The Company hereby agrees to pay all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive the termination of the commitments and the repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

62



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness and Initial Credit Extension. The occurrence of
the Closing Date and the obligation of the L/C Issuer each Lender to make its
initial Credit Extension hereunder on the Closing Date is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received (i) from each
Borrower, a Note for each Lender as has been requested by such Lender, (ii) from
the Guarantors, the Subsidiary Guaranty signed by all such parties and
(iii) from the Company, the Company Guaranty signed by the Company.

(c) The Administrative Agent shall have received the favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date), in a form reasonably satisfactory to the Administrative Agent, and
covering such other matters relating to the Credit Parties, this Agreement, the
Loan Documents or the Transactions as the Required Lenders shall reasonably
request. The Borrowers hereby request such counsel to deliver such opinions.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization of the Transactions to which such Credit Party is a party, and any
other legal matters relating to the Credit Parties, this Agreement, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President of the Company or a Financial Officer,
confirming that:

(i) on the Closing Date, both before and after giving effect to the Credit
Extensions and the other Transactions occurring on such date, no Default or
Event of Default shall have occurred and be continuing; and

(ii) the representations and warranties contained in Article V of this Agreement
(including, without limitation, the representation and warranty set forth in
Section 5.04(b)) shall be true in all material respects on and as of the date of
such Borrowing except for changes expressly permitted herein and except to the
extent that such representations and warranties relate solely to an earlier date
(in which event such representations and warranties shall have been true in all
material respects on and as of such earlier date).

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including (i) any fees payable
under this Agreement or

 

63



--------------------------------------------------------------------------------

the Fee Letter, and (ii) to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

(g) The Administrative Agent shall have received certified copies of all
consents, approvals, authorizations, registrations, filings and orders required
to be made or obtained by all Borrowers and all Guarantors in connection with
the financings evidenced by this Agreement and the other Transactions, and all
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired, and no investigation or inquiry by any Governmental Authority in
respect of such financings or other Transactions shall be ongoing.

(h) Since May 31, 2010, there shall have occurred no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, that have had, or
are reasonably expected to have, a Material Adverse Effect.

(i) No actions, suits or other legal proceedings shall be pending or, to the
knowledge of the Company, threatened, against or affecting the Borrowers or the
Guarantors and seeking to enjoin, restrain, or otherwise challenge or contest
the validity of the financings evidenced by this Agreement or the other
Transactions. The Company shall have delivered or otherwise made available to
the Administrative Agent and the Lenders the consolidated financial statements
for the Company and its Subsidiaries for the Fiscal Year ended May 31, 2010,
including balance sheet and income and cash flow statements, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, and the consolidated financial statements of the Company
and its Subsidiaries for the Fiscal Quarter and year-to-date period ended
August 31, 2010, and such other financial information as the Administrative
Agent or the Required Lenders may have reasonably requested.

(j) The Company shall have duly completed and submitted to the Administrative
Agent a Loan Notice for funding of its Loans, and the Administrative Agent shall
have received, not less than three Business Days prior to the Closing Date, a
fully-executed Funding Indemnity Letter.

(k) The Administrative Agent shall have received evidence that (i) the 2006
Credit Agreement shall have been terminated concurrently with the Closing Date
and all indebtedness thereunder shall have been repaid concurrently with the
Closing Date and (i) the U.S. dollars loans under the 2009 Term Loan Agreement
shall have been repaid concurrently with the Closing Date.

(l) The Administrative Agent shall have received all other documents,
certificates, and other information as the Administrative Agent may reasonably
request.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions.

 

64



--------------------------------------------------------------------------------

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

(a) The representations and warranties of the Company and each other Credit
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer and/or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency under any Revolving Tranche, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) under such Revolving Tranche or the L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Organization; Powers. The Company and each of its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

5.02 Authorization; Enforceability. The Transactions are within each Credit
Party’s organizational powers and have been duly authorized by all necessary
organizational action and, if required, the action by the holders of such Credit
Party’s Equity Interests. This Agreement and each other Loan Document has been
duly executed and delivered by each Credit Party thereto and constitutes a
legal, valid and binding obligation of each Credit Party, enforceable in
accordance with its terms, subject to applicable Debtor Relief Law and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

65



--------------------------------------------------------------------------------

5.03 Governmental Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
Organization Documents of any of the Credit Parties or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon any of the Credit
Parties or its assets (including either of the Existing Credit Agreements), and
(d) will not result in the creation or imposition of any Lien on any asset of
any of the Credit Parties, other than as expressly permitted by the Loan
Documents.

5.04 Financial Condition; No Material Adverse Change.

(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the Fiscal Year ended May 31, 2010, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended August 31, 2010, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since May 31, 2010, there have been no events, acts, conditions or
occurrences, singly or in the aggregate, that have had or could reasonably be
expected to have a Material Adverse Effect.

5.05 Properties.

(a) Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and Personal property sufficient for the
conduct of its business, except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes, in each case free and clear of all
Liens except as expressly permitted by the Loan Documents.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business, free and clear
of all Liens except as expressly permitted by the Loan Documents, and the use
thereof by the Company and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor

 

66



--------------------------------------------------------------------------------

any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, or (ii) has become subject to any
Environmental Liability.

5.07 Compliance with Laws and Agreements. Except where such compliance is being
contested in good faith by appropriate proceedings, each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

5.08 Investment Company Status. Neither the Company nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

5.09 Taxes. Each of the Company and its Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

5.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of all such underfunded Plans.

5.11 Subsidiaries. Schedule 5.11 to this Agreement lists each Subsidiary of the
Company as of the Closing Date and accurately sets forth for such Subsidiary the
type of entity, its jurisdiction of organization, the holders of its Equity
Interests, and whether as of the Closing Date such Subsidiary is a Significant
Subsidiary and/or a Material Subsidiary.

5.12 Margin Securities. Neither the Company nor any of its Subsidiaries (i) is
engaged in the business of purchasing or carrying “margin stock” as defined in
Regulation U of the Board, or (ii) has used any proceeds of any Loans or Letters
of Credit to purchase or carry any such “margin stock” contrary to the
provisions of Regulation U or Regulation X of the Board.

 

67



--------------------------------------------------------------------------------

5.13 Disclosure. None of the reports, financial statements, certificates and
other information furnished by or on behalf of any Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading at the time made
or delivered; provided that, with respect to projected financial information,
the Borrowers represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

5.14 Taxpayer Identification Number; Other Identifying Information. The true and
correct (a) U.S. taxpayer identification number of the Company and (b) unique
identification number of each Designated Borrower that has been issued by its
jurisdiction of organization, are each set forth on Schedule 11.02.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding, each Borrower covenants and agrees with the
Lenders and the Administrative Agent that:

6.01 Financial Statements and Other Information. The Company will furnish to the
Administrative Agent and each Lender:

(a) within 100 days after the end of each Fiscal Year of the Company (or such
shorter period for the delivery of such statements as is required by either of
the Existing Credit Agreements), its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 50 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Company (or such shorter period for the delivery of such
statements as is required by either of the Existing Credit Agreements), its
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such Fiscal Quarter and the then elapsed portion of the
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate signed by a Financial Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed

 

68



--------------------------------------------------------------------------------

calculations demonstrating compliance with Sections 7.08 and 7.09, and
(iii) describing in reasonable detail any change in GAAP or in the application
thereof that has occurred since the date of the audited financial statements for
the immediately preceding Fiscal Year that is material with respect to the
financial statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all annual and
quarterly reports filed by the Company or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, as
the case may be;

(e) promptly upon the receipt thereof, a copy of any management letter or
management report prepared by the Company’s independent certified public
accountants in conjunction with the financial statements described in
Section 6.01(a); and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Notwithstanding the foregoing requirements for delivery of annual and quarterly
financial statements and reports and other filings in Section 6.01(a), (b) and
(d) above, and notices required to be given pursuant to Section 6.02, such
delivery and notice requirements may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent) including, to the extent the Lenders and the
Administrative Agent have access thereto and such documents are available
thereon, the EDGAR Database and sec.gov; provided that the Company shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.01(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to either of the Company or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. The Company hereby agrees that so long as the Company is the issuer
of any outstanding debt or equity securities that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities (w) all Borrower Materials that are to be made available to Public
Lenders shall be

 

69



--------------------------------------------------------------------------------

clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent, MLPFS and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Company or its securities for purposes of United States Federal
and state securities laws (provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Company shall not be under any obligation to
mark any Borrower Materials “PUBLIC.”

6.02 Notices of Material Events. The Company will furnish to the Administrative
Agent and each Lender prompt (and in any event within five Business Days)
written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any actions, suits or proceedings by or before
any arbitrators or Governmental Authorities against or affecting the Company or
any Subsidiaries or other Affiliates thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

(c) if and when the Company or any member of the ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any Reportable Event with respect to any
Plan which might reasonably be expected to constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such Reportable Event, a
copy of the notice of such Reportable Event given or required to be given to the
PBGC, (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice, or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice, in each case where such Reportable
Event, withdrawal liability, termination or appointment could reasonably be
expected to have or cause a Material Adverse Effect; and

(d) the cancellation or termination of any material agreement or the receipt or
sending of written notice of default or intended termination or cancellation of
any material agreement, in any case that could reasonably be expected to have a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

6.03 Maintenance of Existence. Each Borrower shall at all times maintain its
legal existence in the jurisdiction of its organization. The Company shall cause
each of the Material Subsidiaries to maintain its legal existence, provided,
that (i) the Company may dissolve Subsidiaries from time to time if (x) the
Company has determined that such dissolution is desirable, and (y) such
dissolution could not reasonably be expected to have or cause a Material Adverse
Effect, or (ii) the Company or any Subsidiary may eliminate or discontinue a
business line pursuant to Section 7.03(c).

 

70



--------------------------------------------------------------------------------

6.04 Payment of Obligations. The Company will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
the Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (b) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

6.05 Maintenance of Properties; Insurance. The Company will, and will cause each
of its Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (b) maintain and keep in full
force and effect all rights in respect of Intellectual Property used in the
business of the Company and its Subsidiaries, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, and
(c) maintain, with financially sound and reputable insurance companies or
through adequate self-insurance programs, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations or consistent with
past practices of the Company and such Subsidiaries.

6.06 Books and Records; Inspection Rights. The Company will (i) keep, and cause
each of its Subsidiaries to keep, proper books of record and account in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities; and
(ii) permit, and cause each of its Subsidiaries to permit, representatives of
any Lender, after written notice to an officer of the Company or Subsidiary, at
such Lender’s expense during any period in which a Default or Event of Default
is not in existence and at the Company’s expense during any period in which a
Default or Event of Default is in existence, to visit (which date of visit shall
be two (2) Business Days after the date such request is made or any earlier date
as may be mutually agreed by the Company and such Lender) and inspect any of
their respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants. The Company agrees to cooperate and assist in such visits and
inspections, in each case at such reasonable times and as often as may
reasonably be desired. Notwithstanding the foregoing, during any period in which
no Event of Default is in existence, neither the Administrative Agent nor any
Lender may engage in (i) more than two inspections per Fiscal Year or
(ii) discussions with the Company’s independent public accountants, unless the
Company shall have otherwise consented to same.

6.07 Compliance with Laws. The Company will, and will cause each of its
Subsidiaries and each of its ERISA Affiliates to, comply with applicable laws
(including but not limited to ERISA), regulations, executive orders, and similar
requirements of governmental authorities (including but not limited to PBGC),
except where the necessity of such compliance is being contested in good faith
through appropriate proceedings or except where the noncompliance with which
could not be reasonably expected to cause or result in a Material Adverse
Effect.

6.08 Use of Proceeds. The proceeds of the Loans shall be used solely (a) to
refinance existing Indebtedness and pay fees, costs and expenses related thereto
and (b) for working capital, capital expenditures, Acquisitions and other lawful
corporate purposes.

6.09 Additional Guarantors. (a) Not later than 30 days (or such longer period as
the Administrative Agent may agree) after the date required for delivery of any
quarterly or annual financial statements pursuant to Section 6.01, if any
Domestic Subsidiary that is not a Guarantor as of the period end date of such
financial statements would qualify as of such period end date as a Significant
Subsidiary

 

71



--------------------------------------------------------------------------------

or (b) promptly (or such period as the Administrative Agent may agree) after the
date that any Subsidiary becomes a guarantor with respect to any Existing Credit
Agreement, the Company shall cause such Subsidiary to execute and deliver to the
Administrative Agent a Subsidiary Guaranty Supplement pursuant to which such
Subsidiary agrees to be bound by the terms and provisions of the Subsidiary
Guaranty, accompanied by (i) all other Loan Documents related thereto,
(ii) certified copies of the certificates or articles of incorporation,
organization or formation, by-laws, limited liability company agreements,
partnership agreements, and other applicable Organization Documents, appropriate
authorizing resolutions of the board of directors, board of managers, or
comparable body, and opinions of counsel for such Subsidiary comparable to those
delivered pursuant to Section 4.01, and (iii) such other documents as the
Administrative Agent may reasonably request. The Company may request that any
Guarantor cease to be a Guarantor and be released and discharged from its
obligations under the Subsidiary Guaranty if (i) the Equity Interests of such
Guarantor are being sold or otherwise disposed of, or such Guarantor is being
dissolved, in a transaction not prohibited by the terms of this Agreement, or
(ii) such Guarantor both (A) (x) has ceased to qualify as a Significant
Subsidiary as indicated by the most recent quarterly or annual financial
statements delivered pursuant to Section 6.01 or (y) after giving pro forma
effect to any Asset Sale or sale or other disposition made by such Guarantor or
Subsidiaries of such Guarantor as if such Asset Sale or disposition occurred
during the most recent period for which financial statements have been delivered
pursuant to Section 6.1, would cease to qualify as a Significant Subsidiary and
(B) has or is being released as a guarantor of the obligations of the Company
and/or the Borrowers, as applicable, under both of the Existing Credit
Agreements (if and to the extent then existing, as applicable).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding, each Borrower covenants and agrees with the
Lenders and the Administrative Agent that:

7.01 Subsidiary Indebtedness. No Borrower will permit any Subsidiary that is not
a Credit Party to create, incur or suffer to exist any Indebtedness, other than:

(a) Indebtedness existing on the date of this Agreement and described on
Schedule 7.01;

(b) Indebtedness secured by Liens permitted pursuant to the terms of
Section 7.02(a)(iii);

(c) Indebtedness of such Subsidiary owing to the Company or any other
Subsidiary;

(d) [Reserved];

(e) Indebtedness arising from the renewal or extension of any Indebtedness
described in clauses (a) and (b) above or (f) below, provided that the amount of
such Indebtedness is not increased and any Liens securing such Indebtedness
attached only to the assets previously serving as collateral for such
Indebtedness prior to such renewal or extension;

(f) Indebtedness owing by such Subsidiary that was in existence at the time such
Person first became a Subsidiary, or at the time such Person was merged into or
consolidated with a Subsidiary, which Indebtedness was not created or incurred
in contemplation of such event,

 

72



--------------------------------------------------------------------------------

provided that such Indebtedness is at the time permitted pursuant to the terms
of Section 7.02 (in the case of any Indebtedness secured by any Liens on assets
of such Subsidiary);

(g) Indebtedness resulting from Surety Indemnification Obligations of such
Subsidiary;

(h) Indebtedness, if any, which may be deemed to exist with respect to Swap
Agreements;

(i) Indebtedness, if any, that may exist in respect of deposits or payments made
by customers or clients of such Subsidiaries;

(j) Indebtedness owed in respect of any netting services, overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing–house transfers of funds; and

(k) other Indebtedness of such Subsidiaries not described in clauses (a) through
(j) above so long as on the date of such incurrence or creation the sum of
(A) the aggregate principal amount of such Indebtedness and (B) the aggregate
principal amount of all other Indebtedness incurred under this clause (k) and
outstanding on such date, does not exceed an amount equal to fifteen percent
(15%) of Net Worth as at the end of the Company’s most recently ended Fiscal
Quarter for which financial statements have been made available, or are required
to have been made available, to the Administrative Agent prior to such date.

7.02 Liens. No Borrower will, nor will any Borrower permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) (i) Liens existing on the date of this Agreement and described on Schedule
7.02 securing Indebtedness outstanding on the date of this Agreement;

(ii) Liens existing on any asset of any Person at the time such Person becomes a
Subsidiary, or at the time such Person was merged into or consolidated with the
Company or a Subsidiary, which Lien was not created in contemplation of such
event and, if such Lien secures Indebtedness of a Subsidiary, such Indebtedness
is permitted pursuant to the terms of Section 7.01;

(iii) Liens on any asset securing Indebtedness (including, without limitation, a
Capital Lease Obligation) incurred or assumed for the purpose of financing all
or any part of the cost of acquiring or constructing such asset, provided that
such Lien (x) attaches to such asset (and no other asset) concurrently with or
within 18 months after the acquisition or completion of construction thereof,
and (y) secures solely such Indebtedness incurred or assumed for the purpose of
financing all or any part of the cost of acquiring or constructing such asset;
provided that the aggregate amount of Indebtedness secured by Liens permitted
pursuant to this clause (a)(iii) of this Section 7.02 shall count toward usage
of the basket for Liens contained in clause (k) below;

(b) Liens securing Permitted Pari Passu Indebtedness, provided that all
requirements and conditions set forth in the definition of the term “Permitted
Pari Passu Indebtedness” shall be satisfied at all times any such Liens are in
effect;

 

73



--------------------------------------------------------------------------------

(c) Liens securing Indebtedness owing by the Company or any Subsidiary to any
Credit Party;

(d) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses
(a) through (c) of this Section, provided that (i) such Indebtedness is not
secured by any additional assets, and (ii) the amount of such Indebtedness
secured by any such Lien is not increased;

(e) Permitted Encumbrances;

(f) Liens in respect of any taxes which are either (x) not, as at any date of
determination, due and payable or (y) being contested in good faith as permitted
by Section 6.04;

(g) Liens (x) on the Canadian Receivables Collateral securing obligations under
the Canadian Receivables Credit Facility; and (y) securing obligations arising
under other Settlement Facilities and attaching only to those receivables
payable in respect of such Settlement Facilities;

(h) Liens on cash and cash equivalents deposited or pledged in the ordinary
course of business to secure Surety Indemnification Obligations;

(i) Liens arising due to any cash pooling, netting or composite accounting
arrangements;

(j) customary rights of set-off, revocation, refund or chargeback or similar
rights under deposit, disbursement or concentration account agreements or under
the Uniform Commercial Code (or comparable foreign law) or arising by operation
of law in favor of banks or other financial institutions where the Company or
any of the Subsidiaries maintains deposit, disbursement or concentration
accounts in the ordinary course of business; and

(k) other Liens securing Indebtedness in an aggregate amount not to exceed 10%
of Net Worth as at the end of the Company’s most recently ended Fiscal Quarter
for which financial statements have been made available, or are required to have
been made available, to the Administrative Agent.

7.03 Consolidations, Mergers and Sales of Assets. No Borrower will, nor will any
Borrower permit any of its Material Subsidiaries to, consolidate or merge with
or into, or effect any Asset Sale to, any other Person, or discontinue or
eliminate any Material Subsidiary or business segment, provided that:

(a) the Company may merge with another Person if (i) the Company is the
corporation surviving such merger and (ii) immediately after giving effect to
such merger, no Default or Event of Default shall have occurred and be
continuing;

(b) any Borrower (other than the Company) may merge with another Person if
(i) such Borrower is the Person surviving such merger, and (ii) immediately
after giving effect to such merger, no Default or Event of Default shall have
occurred and be continuing;

(c) Subsidiaries other than Borrowers (i) may merge with, and sell assets to,
another Subsidiary, provided that if one of the Persons involved in such merger
or sale is a Credit Party, the surviving Person or transferee in any such
transaction is or becomes by virtue thereof a Credit Party, (ii) may merge with,
and sell assets to, the Company, so long as the surviving Person or

 

74



--------------------------------------------------------------------------------

transferee in any such transaction is the Company, and (iii) may merge with
another Person (other than the Company or another Subsidiary) if (x) such
Subsidiary is the Person surviving such merger or such Person becomes a
Subsidiary by virtue thereof, and (y) no Default or Event of Default shall have
occurred and be continuing;

(d) the Company and its Subsidiaries may eliminate or discontinue business lines
and segments from time to time if such elimination or discontinuance could not
reasonably be expected to have a Material Adverse Effect;

(e) so long as no Event of Default shall then have occurred and be continuing or
would result therefrom, the Company and its Subsidiaries may effect any Asset
Sale so long as the assets to be sold pursuant to all such Asset Sales during
any Fiscal Year have not contributed, in the aggregate, more than twenty-five
percent (25%) of the EBITDA of the Company for the then-most recently completed
period of four consecutive Fiscal Quarters for which financial statements are
available (with the determination of such contribution to EBITDA to be made by
the Company in a manner reasonably acceptable to the Administrative Agent); and

(f) Subsidiaries which are formed for the sole purpose of (1) merging into
Persons that will become Subsidiaries or (2) acquiring the assets or Equity
Interests of Persons and thereafter becoming Subsidiaries, may merge with such
Persons or consolidate those Persons’ assets with the assets of those
Subsidiaries so long as such acquisitions and related transactions are otherwise
permitted by this Agreement.

7.04 Lines of Business. No Borrower, nor any Significant Subsidiary shall
conduct or enter into any business, either directly or through any other
Subsidiary, except for any business that is the same or substantially similar as
that of the Company or its existing Subsidiaries or such other businesses
arising therefrom or reasonably related to the payment services, financial
services, transaction processing or money transfer businesses.

7.05 Transactions with Affiliates. No Borrower will, nor will any Borrower
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates, in
any case where such transactions, singly or in the aggregate, are material to
the Company and its Subsidiaries, taken as a whole, except (a) at prices and on
terms and conditions not less favorable to the Company or such Subsidiary in any
material respect than could be obtained on an arm’s-length basis from unrelated
third parties, and (b) transactions between or among the Company and any
Guarantors not involving any other Affiliate.

7.06 Restrictive Agreements. No Borrower will, nor will any Borrower permit any
Material Subsidiary or any Subsidiary that owns (directly or indirectly) any
Equity Interests in any Material Subsidiary to, create or otherwise cause or
suffer to exist or become effective, any consensual encumbrance or restriction
(excluding any such encumbrance or restriction under this Agreement) on the
ability of any Borrower or any Subsidiary of a Borrower to grant any Liens on
any of its assets to secure any of the Obligations, except (i) any such
encumbrance or restriction with respect to the granting of Liens imposed by a
lessor under any capital lease or by a lender extending purchase money financing
in respect of any asset or assets of any Borrower or any Subsidiary, so long as
such encumbrances or restrictions does not so encumber or restrict any other
assets or property of any Borrower or any Subsidiary, (ii) any such encumbrance
or restriction set forth in Permitted Pari Passu Indebtedness, (iii) any such
existing encumbrances or restrictions in any Indebtedness of a Subsidiary of the
Company permitted pursuant to the terms of Section 7.01, or Indebtedness of the
Company resulting from the merger or consolidation of another Person into or
with the Company, which Indebtedness existed at the

 

75



--------------------------------------------------------------------------------

time of such merger or consolidation and was not created or incurred in
contemplation of such event, (iv) those encumbrances or restrictions more
particularly described in Schedule 7.06, (v) any such encumbrance or restriction
consisting of customary provisions (x) contained in any license or other
contract governing intellectual property rights of the Company or any of its
Subsidiaries restricting or conditioning the sublicensing or assignment thereof,
(y) restricting subletting or assignment of any leases governing leasehold
interests of the Company or any of its Subsidiaries or (z) contained in any
agreement relating to the sale, transfer or other disposition of a Subsidiary or
any property or assets pending such sale or other disposition, provided such
encumbrances or restrictions apply only to such Subsidiary, property or assets,
(vi) any encumbrance or restriction existing solely as a result of a requirement
of any applicable law, (vii) any such encumbrance or restriction pursuant to an
agreement between the Company or its Subsidiary with the Person (other than any
Affiliate of the Company) owning the minority of the outstanding Equity
Interests in a non-wholly owned Subsidiary of the Company requiring the consent
of such Person prior to taking the actions described above with respect to such
non-wholly owned Subsidiary and (viii) any such encumbrance or restriction
pursuant to the Existing Credit Agreements.

7.07 Accounting Changes. No Borrower will, nor will any Borrower permit any
Subsidiary to, make any significant change in accounting practices, except as
required or permitted by GAAP.

7.08 Leverage Ratio. The Leverage Ratio at the end of each Fiscal Quarter shall
not be greater than 3.25 to 1.00 for the Fiscal Quarter just ended and the
immediately preceding three Fiscal Quarters.

7.09 Fixed Charge Coverage Ratio. The ratio of (i) EBITR to (ii) Fixed Charges
as at the end of each Fiscal Quarter, shall not be less than 2.50 to 1.00 for
the Fiscal Quarter just ended and the immediately preceding three Fiscal
Quarters.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) The Company or the applicable Borrower shall fail to pay when and as
required to be paid herein, any principal of any Loan or any L/C Obligation;

(b) the Company or the applicable Borrower shall fail to pay any interest on any
Loan or on any L/C Obligation or any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable under this Agreement,
when and as the same shall become due and payable, and such failure shall
continue unremedied thereafter for a period of five Business Days;

(c) any representation or warranty made or deemed made in writing by or on
behalf of any Borrower or any Subsidiary in or in connection with this
Agreement, in any other Loan Document, or any amendment or modification hereof
or waiver hereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
untrue or incorrect in any material respect when made or deemed made;

 

76



--------------------------------------------------------------------------------

(d) the Company or any applicable Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 6.02(a), Section 6.03
(with respect to the Company’s existence) or Section 6.08, or in Article VII;

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b), (c) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after (i) any officer of any Borrower becomes
aware thereof, or (ii) notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or within any
applicable grace period for such payment;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holders of any
Material Indebtedness or any trustees or agents on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness or
Indebtedness of a Subsidiary that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or of all the
Equity Interests of such Subsidiary, as the case may be, in a transaction
otherwise expressly permitted under this Agreement, and such Indebtedness is
paid at or prior to the time it becomes due as a result of such transaction;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law, (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or cease to pay its debts
generally as such debts become due, (vi) take any action for the purpose of
effecting any of the foregoing;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (exclusive of amounts covered by insurance) shall be
rendered against the Company, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed or deferred, or the judgment or
judgments shall not have been paid in full or otherwise released or discharged;

 

77



--------------------------------------------------------------------------------

(k) the Company or any of its ERISA Affiliates shall fail to pay when due any
material amount which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
shall be filed under Title IV of ERISA by the Company, any of its ERISA
Affiliates, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans or a
proceeding shall be instituted by a fiduciary of any such Plan or Plans to
enforce Section 515 or 4219(c) (5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or federal tax liens and/or liens of
the PBGC under Section 4068 of ERISA shall be rendered or filed against the
Company or any of its ERISA Affiliates which shall continue unsatisfied,
unreleased and unstayed for a period of 60 days; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or the Company or any its ERISA
Affiliates shall be obligated to contribute to, terminate its participation in,
or incur any withdrawal liability with respect to, a Multiemployer Plan;
provided, that no Default or Event of Default shall arise under this
paragraph (k) unless, in the reasonable opinion of the Required Lenders, when
taken together with all other events described in this clause (k) that have
occurred, the foregoing matters could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$25,000,000;

(l) a Change in Control shall occur; or

(m) (i) the Subsidiary Guaranty shall cease to be enforceable, (ii) the Company
Guaranty shall cease to be enforceable, (iii) any Borrower or any Subsidiary
shall assert that any Loan Document is not enforceable, or (iv) any default or
event of default under any other Loan Document shall occur or exist and continue
in effect beyond any applicable period to cure such default or event of default;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Revolving Commitments, and thereupon the Revolving
Commitments shall terminate immediately, (ii) declare all Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each of the Borrowers, (iii) require that the
Company Cash Collateralize the L/C Obligations (in an amount equal to the
Outstanding Amount thereof) and (iv) exercise on behalf of itself, the Lenders
all rights and remedies available to it, the Lenders under the Loan Documents;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Section, the Revolving Commitments shall automatically terminate and
the principal of all Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each of the
Borrower, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall become effective, in each case without further
act of the Administrative Agent or any Lender.

8.02 Application of Funds. After the exercise of remedies provided for in
Section 8.01 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically be required to be Cash
Collateralized as set forth in the last paragraph of Section 8.01), any

 

78



--------------------------------------------------------------------------------

amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent payable under
Section 10.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer to the extent payable under Section 10.04
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Related
Swap Agreements and (b) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, the Swap Providers and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Company shall not
have rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless

 

79



--------------------------------------------------------------------------------

otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Company or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it

 

80



--------------------------------------------------------------------------------

to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Credit Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b)

 

81



--------------------------------------------------------------------------------

the retiring L/C Issuer and Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization,

 

82



--------------------------------------------------------------------------------

arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

9.10 Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person either ceases to be a Subsidiary as a result of a transaction permitted
hereunder or is eligible to be released from its Subsidiary Guaranty in
accordance with a request by any Borrower pursuant to the last sentence of
Section 6.09. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Credit Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Credit Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) extend or increase the Revolving Commitment of any Lender (or reinstate any
Revolving Commitment terminated pursuant to Section 8.01) without the written
consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding any mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (whether directly or indirectly through an amendment to the
definition of the term “Applicable Rate” or the term “Leverage Ratio” to the
extent (but only to the extent) such amendment would effect a reduction in such
rate of interest or fees pursuant to the Applicable Rate) without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrowers to pay interest at
the Default Rate;

(d) change Section 2.13 or Section 8.02 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

 

83



--------------------------------------------------------------------------------

(f) release the Company from its obligations under the Loan Documents or all or
substantially all of the value of the Subsidiary Guaranty or the Company
Guaranty, without the written consent of each Lender, except, with respect to
the Subsidiary Guaranty, to the extent the release of any Subsidiary Guarantor
is permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) unless also signed by the L/C
Issuer, no amendment, waiver or consent shall affect the rights or duties of the
L/C Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (iii) unless also signed by the Swing Line
Lender, no amendment, waiver or consent shall affect the rights or duties of the
Swing Line Lender under this Agreement; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (v) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Revolving Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company or any Foreign Subsidiary Borrower or the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic

 

84



--------------------------------------------------------------------------------

communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of such Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent

 

85



--------------------------------------------------------------------------------

from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of a Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Credit Party. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.01
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

86



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of any one outside counsel (in
addition to any reasonably necessary special counsel and up to one local counsel
in each applicable jurisdiction) for the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, the L/C Issuer or any Lender (or any Affiliate of such
Lender for expenses incurred in connection with duties performed under
Section 2.02) related (including the fees, charges and disbursements of any one
outside counsel (in addition to any reasonably necessary special counsel and up
to one local counsel in each applicable jurisdiction) for the Administrative
Agent or any Lender, and any additional counsel reasonably necessary in the case
of any actual or potential conflict of interest identified by the Administrative
Agent or by one or more Lenders), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification. The Company shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any Subsidiary, or any Environmental
Liability related in any way to any Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Borrower or any other Credit Party
against an Indemnitee for a material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if a

 

87



--------------------------------------------------------------------------------

Borrower or such other Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Notwithstanding anything to the contrary in this Section 10.04(b),
with respect to any individual claim (or series of related claims), in no event
shall the Borrowers be required to reimburse the legal fees and expenses of more
than one outside counsel (in addition to any reasonably necessary special
counsel and up to one local counsel in each applicable jurisdiction, but
excluding any in-house counsel) for all Indemnitees collectively, as well as any
additional counsel reasonably necessary in the case of any actual or potential
conflict of interest identified by the Administrative Agent or by one or more
Indemnitees

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each of them hereby waives on
behalf of itself and the other Credit Parties, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by others of any information or other materials
obtained through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, other than for
direct or actual damages resulting from either (i) the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction, or (ii) the material breach of
such Indemnitee’s confidentiality obligations under this Agreement or any other
Loan Document as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Revolving Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any

 

88



--------------------------------------------------------------------------------

part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time after the Closing Date
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Revolving Commitment and
the Loans at the time owing to it (including for purposes of this subsection
(b), participations in L/C Obligations and Swing Line Loans)); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of a Lender’s
Revolving Commitment and the Loans at the time owing to such Lender or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of Revolving Commitment and the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no

 

89



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender with a Revolving Commitment in respect of the Revolving Commitment
subject to such assignment, an Affiliate of a Lender or an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving A Commitment if such assignment is to a Person that is not a Lender
with a Revolving A Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iii) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(iv) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person.

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which

 

90



--------------------------------------------------------------------------------

may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by any Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations

 

91



--------------------------------------------------------------------------------

and (iii) the Company, the Administrative Agent, the other Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (i) through (vii) of the
Section 10.01(a) that affects such Participant. Subject to subsection (e) of
this Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

  (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon thirty days’ notice to the
Company and the Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Company shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Company to appoint any such successor shall affect the resignation of
Bank of America as L/C Issuer. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
Upon the appointment of a successor L/C Issuer, (x) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, and (y) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

92



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving A Commitment and Revolving A Loans
pursuant to subsection (b) above, Bank of America may, upon thirty days’ notice
to the Company, resign as Swing Line Lender. In the event of any such
resignation as Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders a successor Swing Line Lender hereunder; provided, however,
that no failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as Swing Line Lender. If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor Swing Line Lender, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swing Line Lender.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, members, advisors
and representatives and to any direct or indirect contractual counterparty (or
such contractual counterparty’s professional advisor) under any Swap Contract
relating to Loans outstanding under this Agreement (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary in connection with the Transactions relating to
the Company or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Company
or any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public

 

93



--------------------------------------------------------------------------------

information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower (other than, for the avoidance of doubt, any Settlement Assets
except to effect Settlement Payments such Lender is obligated to make to a third
party in respect of such Settlement Assets or as otherwise agreed in writing
between the Company and such Lender) against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that, in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. As used in this Agreement the term “interest”
does not include any fees (including, but not limited to, any loan fee, periodic
fee, unused commitment fee or waiver fee) or other charges imposed on the
Borrowers in connection with the indebtedness evidenced by this Agreement, other
than the interest described herein. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. It is the express intent hereof no Borrower
shall pay, and no Lender receive, directly or indirectly, interest in excess of
that which may be lawfully paid under applicable Law, including the usury laws
in force in the State of Georgia.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the

 

94



--------------------------------------------------------------------------------

subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any circumstance
exists under Section 10.01 that gives any Borrower the right to replace a Lender
as a party hereto, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

95



--------------------------------------------------------------------------------

(d) such assignment does not violate applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Approved Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Revolving Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 10.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF GEORGIA SITTING IN THE SUPERIOR COURT OF FULTON COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH GEORGIA STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE

 

96



--------------------------------------------------------------------------------

PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. Each Foreign Subsidiary Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 10.14(b). The Company hereby represents, warrants and confirms that the
Company has agreed to accept such appointment. Said designation and appointment
shall be irrevocable by each Foreign Subsidiary Borrower until all Obligations
payable by such Foreign Subsidiary Borrower shall have been paid in full in
accordance with the provisions hereof and such Foreign Subsidiary Borrower shall
have been terminated as a Borrower hereunder. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 10.14(b) by service of process upon the Company as
provided in this Section 10.14(d); provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by certified or
registered mail or sent by telecopier to the Company and (if applicable to) such
Foreign Subsidiary Borrower at its address set forth on Section 10.02. Each
Foreign Subsidiary Borrower irrevocably waives, to the fullest extent permitted
by law, all claim of error by reason of any such service in such manner and
agrees that such service shall be deemed in every respect effective service of
process upon such Foreign Subsidiary Borrower in any suit, action or proceeding
and shall, to the fullest extent permitted by law, be taken and held to be valid
and personal service upon personal delivery to such Foreign Subsidiary Borrower.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger and the Lenders,
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arranger and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arranger and the
Lenders each are and have been acting solely as a principal and, except as

 

97



--------------------------------------------------------------------------------

expressly agreed in writing by the relevant parties, have not been, are not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Arranger nor the Lenders have any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor the Arranger nor the Lenders have any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arranger and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of each Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Act. Each Borrower shall (and the Company shall cause each Subsidiary
Guarantor to), promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is

 

98



--------------------------------------------------------------------------------

greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower has executed this Agreement as of the date
stated at the top of the first page hereof, intending to create an instrument
executed under seal.

 

GLOBAL PAYMENTS, INC., as a Borrower By:  

/s/ David E. Mangum

Name:  

David E. Mangum

Title:  

Chief Financial Officer

GLOBAL PAYMENTS DIRECT, INC., as a Borrower By:  

/s/ David E. Mangum

Name:  

David E. Mangum

Title:  

Treasurer

GLOBAL PAYMENTS UK LTD., as a Borrower By:  

/s/ David E. Mangum

Name:  

David E. Mangum

Title: Authorized Signatory of Global Payments U.K. Ltd. GLOBAL PAYMENTS
ACQUISITION CORPORATION 2 SARL, as a Borrower By:  

/s/ David E. Mangum

Name:  

David E. Mangum

Title: Authorized Signatory of Global Payments Acquisition Corporation 2
S.A.R.L. GLOBAL PAYMENTS ACQUISITION PS 2 C.V., as a Borrower By:  

/s/ David E. Mangum

Name:  

David E. Mangum

Title:  

Treasurer



--------------------------------------------------------------------------------

 

Bank of America, N.A., as Administrative Agent   /s/ Angelo M. Martorana  
Assistant Vice President
Bank of America, N.A., as Lender, Swing Line Lender and L/C Issuer   /s/ Thomas
M. Paulk   Senior Vice President SunTrust Bank, as a Lender   /s/ David A.
Bennett   Vice President Wells Fargo Bank, National Association, as a Lender  
/s/ Kathleen H. Reedy   Managing Director
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a Lender   /s/
George Stoecklein   Authorized Signatory Barclays Bank PLC, as a Lender   /s/
Ritam Bhalla   Vice President Branch Banking and Trust Company, as a Lender  
/s/ Brantley Echols   Senior Vice President CIBC Inc., as a Lender   /s/ Eoin
Roche   Executive Director   /s/ Dominic J. Sorresso   Executive Director
CitiBank, N.A., as a Lender   /s/ William Mandaro   Director Comerica Bank, as a
Lender   /s/ Clayton Vanderpool   Vice President Compass Bank, as a Lender   /s/
Jeffrey A. Neikirk   Managing Director



 

Goldman Sachs Bank USA, as a Lender   /s/ Mark Walton   Authorized Signatory
HSBC Bank USA, N.A., as a Lender   /s/ Paul Silvester   Deputy Head of FIG
Americas



--------------------------------------------------------------------------------

 

TD Bank, N.A., as a Lender

  /s/ Marca Willner   SVP UBS AG, Stamford Branch, as a Lender   /s/ Irja R.
Otsa   Associate Director   /s/ Mary E. Evans,   Associate Director